Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of May 7, 2015, by and
among Ener-Core, Inc., a Nevada corporation, with headquarters located at 9400
Toledo Way, Irvine, California 92618 (the "Company"), and the investors listed
on the Schedule of Buyers attached hereto (individually, a "Buyer" and
collectively, the "Buyers").

 

WHEREAS:

 

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule
506(b) of Regulation D ("Regulation D") as promulgated by the United States
Securities and Exchange Commission (the "SEC") under the 1933 Act.

 

B. The Company had previously entered into that certain Securities Purchase
Agreement (the “April 2015 SPA”) dated April 22, 2015 with seven accredited
investors (the “April 2015 Investors”) pursuant to which the Company issued
senior secured promissory notes with an aggregate principal amount of $3,100,000
(the “April 2015 Notes”) and warrants for the purchase of up to an aggregate
6,813,186 (“April 2015 Warrants”) in exchange for the April 2015 Investors’
payment of an aggregate $3,100,000 (the financing transaction contemplated under
the April 2015 SPA is hereinafter referred as the “April 2015 Financing”).

 

C. Pursuant to the terms of the April 2015 SPA, as amended by that certain First
Amendment to the Securities Purchase Agreement dated May 7, 2015 by and among
the Company, the Collateral Agent and four April 2015 Investors (the “April 2015
Required Holders”) holding, in the aggregate, a majority of the April 2015
Conversion Shares and April 2015 Warrant Shares (as both terms are defined
below)(the “April 2015 SPA Amendment”, and together with the April 2015 SPA,
hereinafter collectively referred to as the “Amended April 2015 SPA”), the April
2015 Investors agreed to allow the Company to issue an additional $1,900,000
principal amount senior secured promissory notes with the same percentage of
warrants as was issuable under the terms of the April 2015 Warrants (the
“Additional Subscription”) on substantially the same terms as the April 2015
Notes and April 2015 Warrants, but in any event with no terms more favorable to
the investors in the Additional Subscription than those of the April 2015
Investors in the April 2015 Financing.

 

D. The Company now desires to enter into the Additional Subscription with the
Buyers and thus the Company has authorized the issuance of additional senior
secured notes and warrants of the Company, in substantially the forms attached
hereto as Exhibit A (the "Notes") and Exhibit B (the “Warrants”), which Notes
and Warrants have substantially the same terms as those set forth in the April
2015 Notes and April 2015 Warrants.

 

E. The Notes shall be convertible into the Company's common stock, par value
$0.0001 per share (the "Common Stock") (the shares of Common Stock issuable
pursuant to the terms of the Notes, including, without limitation, upon
conversion, upon payment of interest, or otherwise, collectively, the
"Conversion Shares"), in accordance with the terms of the Notes.

 



- 1 -

 

 

F. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate principal amount of
Notes set forth opposite such Buyer's name in column (3) on the Schedule of
Buyers attached hereto (which aggregate principal amount of Notes for all Buyers
shall be up to $1,900,000), and (ii) Warrants, in substantially the form
attached hereto as Exhibit B (the " Warrants"), representing the right to
acquire that number of shares of Common Stock set forth opposite such Buyer's
name in column (4) on the Schedule of Buyers (as exercised, collectively, the
"Warrant Shares").

 

G. The Notes will rank pari passu with the April 2015 Notes and will rank senior
to all other outstanding and future indebtedness of the Company, and its
Subsidiaries (as defined below), will be guaranteed by all direct and indirect
Subsidiaries (as defined in Section 3(a)) of the Company, currently formed or
formed in the future, as evidenced by that certain Guaranty Agreement dated
April 23, 2015 executed by Ener-Core Power, Inc., as amended by that certain
First Amendment to the Guaranty dated May 7, 2015 (the “Guaranty Amendment”) by
and among Ener-Core Power, Inc. and the April 2015 Investors (as may be further
amended or modified from time to time in accordance with its terms,
collectively, the "Guaranty Agreement"), substantially in the forms attached
hereto as Exhibit C, and will be secured by a first priority perfected security
interest (subject to Permitted Liens under and as defined in the Notes) in all
of the current and future assets of the Company and all direct and indirect
Subsidiaries of the Company, except for the “Excluded Assets” (as such term is
defined in the Security Agreement), currently formed or formed in the future, as
evidenced by that certain Pledge and Security Agreement dated April 23, 2015 by
and among the Company and the Collateral Agent, as amended by that certain First
Amendment to the Pledge and Security Agreement dated May 7, 2015 (the “Security
Agreement Amendment”) by and among the Company and the Collateral Agent (as may
be further amended or modified from time to time in accordance with its terms,
collectively, the "Security Agreement" and together with the Guaranty Agreement
and any ancillary documents related thereto, collectively, the "Security
Documents"), substantially in the forms attached hereto as Exhibit D.

 

H. The Notes, the Conversion Shares, the Warrants and the Warrant Shares
collectively are referred to herein as the "Securities". The shares of Common
Stock issuable pursuant to the terms of the April 2015 Notes, including, without
limitation, upon conversion, upon payment of interest, or otherwise, are
hereinafter referred to as the “April 2015 Conversion Shares”. The “April 2015
Assumed Conversion Price” means the “Assumed Conversion Price” as such term is
defined in the April 2015 Notes. The shares of Common Stock issuable pursuant to
the terms of the April 2015 Warrants are hereinafter referred to as the “April
2015 Warrant Shares”. The April 2015 Notes, the April 2015 Conversion Shares,
the April 2015 Warrants and the April 2015 Warrant Shares collectively are
referred to herein as the “April 2015 Securities”.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF NOTES AND WARRANTS.

 

(a) Purchase of Notes and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), (x) a
principal amount of Notes as is set forth opposite such Buyer's name in column
(3) on the Schedule of Buyers and (y) Warrants to acquire up to that number of
Warrant Shares as is set forth opposite such Buyer's name in column (4) on the
Schedule of Buyers (the "Closing").

 



- 2 -

 

 

(b) Closing. The date and time of the Closing (the "Closing Date") shall be
10:00 a.m., Pacific Standard Time, on the date hereof (or such other date and
time as is mutually agreed to by the Company and each Buyer) after notification
of satisfaction (or waiver) of the conditions to the Closing set forth in
Sections 6 and 7 below, at the offices of LKP Global Law, LLP, 1901 Avenue of
the Stars, Suite 480, Los Angeles, California 90067.

 

(c) Purchase Price. The aggregate purchase price for the Notes and the Warrants
to be purchased by each Buyer at the Closing (the "Purchase Price") shall be the
amount set forth opposite each Buyer's name in column (5) of the Schedule of
Buyers. Each Buyer shall pay $1,000 for each $1,000 of principal amount of Notes
and related Warrants to be purchased by such Buyer at the Closing. The Buyers
and the Company agree that the Notes and the Warrants constitute an "investment
unit" for purposes of Section 1273(c)(2) of the Internal Revenue Code of 1986,
as amended (the "Code"). The Buyers and the Company mutually agree that the
allocation of the issue price of such investment unit between the Notes and the
Warrants in accordance with Section 1273(c)(2) of the Code and Treasury
Regulation Section 1.1273-2(h) shall be $79.50 per $1,000 of Purchase Price to
be allocated to the Warrants and the balance of each $1,000 of Purchase Price to
be allocated to the Notes, and neither the Buyers nor the Company shall take any
position inconsistent with such allocation in any tax return or in any judicial
or administrative proceeding in respect of taxes.

 

(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Notes and the Warrants to be issued and sold to
such Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company's written wire instructions and (ii) the Company
shall deliver to each Buyer the Notes (allocated in the principal amounts as
such Buyer shall request) which such Buyer is then purchasing hereunder along
with the Warrants (allocated in the amounts as such Buyer shall request) which
such Buyer is purchasing hereunder, in each case duly executed on behalf of the
Company and registered in the name of such Buyer or its designee.

 

2. BUYER'S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:

 

(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Notes and
the Warrants and (ii) upon issuance of the Conversion Shares pursuant to the
terms of the Notes and upon exercise of the Warrants will acquire the Conversion
Shares issuable pursuant to the terms of the Notes and the Warrant Shares
issuable upon exercise of the Warrants, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act;
provided, however, that by making the representations herein, such Buyer does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the 1933 Act.
Such Buyer is acquiring the Securities hereunder in the ordinary course of its
business. Such Buyer does not presently have any agreement or understanding,
directly or indirectly, with any Person (as defined below) to distribute any of
the Securities. For purposes of this Agreement, "Person" means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 



- 3 -

 

 

(b) Accredited Investor Status. Such Buyer is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D.

 

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer's right to
rely on the Company's representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Resale. Such Buyer understands that (i) the Securities have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Buyer shall have delivered to the
Company an opinion of counsel, in a generally acceptable form, to the effect
that such Securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration, or (C) such
Buyer provides the Company with reasonable assurance that such Securities can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act, as amended, (or a successor rule thereto) (collectively,
"Rule 144"); (ii) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(f).

 



- 4 -

 

 

(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Notes and the Warrants and, until such time as the resale of
the Conversion Shares and the Warrant Shares have been registered under the 1933
Act, the stock certificates representing the Conversion Shares and the Warrant
Shares, except as set forth below, shall bear any legend as required by the
"blue sky" laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES [MAY BE CONVERTIBLE] [ARE
EXERCISABLE] HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN] REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company ("DTC"), if, unless otherwise required
by state securities laws, (i) such Securities are registered for resale under
the 1933 Act, (ii) in connection with a sale, assignment or other transfer, such
holder provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act, or (iii) the Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A. The Company shall be responsible for the fees
of its transfer agent and all DTC fees associated with such issuance.

 



- 5 -

 

 

(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

 

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a) Organization and Qualification. Each of the Company and its "Subsidiaries"
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns any of the capital stock or holds an equity or
similar interest) are entities duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted. Each of the Company and its Subsidiaries
is duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, "Material Adverse Effect" means any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries,
individually or taken as a whole, or on the transactions contemplated hereby or
on the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform its obligations under the Transaction Documents. The
Company has no Subsidiaries except as set forth on Schedule 3(a).

 



- 6 -

 

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Notes, the Warrants, the Lock-Up Agreements (as defined in Section 7(viii)),
the Irrevocable Transfer Agent Instructions (as defined in Section 5(b)), the
Security Documents and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the "Transaction Documents") and to issue the Securities in
accordance with the terms hereof and thereof. The execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Notes and the Warrants, and the reservation for issuance and the
issuance of the Conversion Shares and the reservation for issuance and issuance
of Warrant Shares issuable upon exercise of the Warrants have been duly
authorized by the Company's Board of Directors and (other than filings as may be
required by state securities agencies) no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
shareholders. This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies. Each of the Subsidiaries party to any of the Transaction Documents has
the requisite power and authority to enter into and perform its obligations
under such Transaction Documents. The execution and delivery by the Subsidiaries
party to any of the Transaction Documents of such Transaction Documents and the
consummation by such Subsidiaries of the transactions contemplated thereby have
been duly authorized by such Subsidiaries' respective boards of directors (or
other applicable governing body) and (other than filings as may be required by
state securities agencies) no further filing, consent, or authorization is
required by such Subsidiaries, their respective boards of directors (or other
applicable governing body) or shareholders (or other applicable owners of equity
of such Subsidiaries). The Transaction Documents to which any of the
Subsidiaries are parties have been duly executed and delivered by such
Subsidiaries, and constitute the legal, valid and binding obligations of such
Subsidiaries, enforceable against them in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies.

 

(c) Issuance of Securities. The issuance of the Notes and the Warrants are duly
authorized and, upon issuance, shall be validly issued and free from all taxes,
liens and charges with respect to the issue thereof. As of the ninetieth (90th)
day following the Closing, a number of shares of Common Stock shall have been
duly authorized and reserved for issuance which equals or exceeds (the "Required
Reserved Amount) the sum of (i) 200% of the maximum number of Conversion Shares
issued and issuable pursuant to the Notes based on an assumed Conversion Price
(as defined in the Notes) of $0.2275 (as adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction occurring
after the date hereof and without taking into account any limitations on the
issuance thereof pursuant to the terms of the Notes) (the “Assumed Conversion
Price”) plus (ii) 100% of the maximum number of Warrant Shares issued and
issuable pursuant to the Warrants, each as of the Trading Day (as defined in the
Warrants) immediately preceding the applicable date of determination (without
taking into account any limitations on the exercise of the Warrants set forth in
the Warrants). As of the date hereof, there are 76,806,245 shares of Common
Stock authorized and unissued, of which 26,473,237 are reserved for issuance
upon full exercise of all outstanding options and warrants. Upon conversion of
the Notes in accordance with the Notes or exercise of the Warrants in accordance
with the Warrants, as the case may be, the Conversion Shares and the Warrant
Shares, respectively, will be validly issued, fully paid and nonassessable and
free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Assuming the accuracy of each of the
representations and warranties set forth in Section 2 of this Agreement, the
offer and issuance by the Company of the Securities is exempt from registration
under the 1933 Act.

 



- 7 -

 

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and any of its Subsidiaries parties to any of the
Transaction Documents and the consummation by the Company and any of its
Subsidiaries of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Notes and the Warrants and reservation
for issuance and issuance of the Conversion Shares and the Warrant Shares) will
not (i) result in a violation of the Articles of Incorporation (as defined in
Section (3(q)) or Bylaws (as defined in Section (3(q)), any memorandum of
association, certificate of incorporation, certificate of formation, bylaws, any
certificate of designations or other constituent documents of the Company or any
of its Subsidiaries, any capital stock of the Company or any of its Subsidiaries
or the articles of association or bylaws of the Company or any of its
Subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company or any of its Subsidiaries is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including other foreign,
federal and state securities laws and regulations and the rules and regulations
of the OTC QB (the "Principal Market") and including all applicable laws of the
State of Nevada and any foreign, federal and state laws, rules and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.

 

(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations which the Company or
any of its Subsidiaries is required to obtain pursuant to the preceding sentence
have been obtained or effected on or prior to the Closing Date, and the Company
and its Subsidiaries are unaware of any facts or circumstances that might
prevent the Company or any of its Subsidiaries from obtaining or effecting any
of the registration, application or filings pursuant to the preceding sentence.
The Company is not in violation of the listing requirements of the Principal
Market and has no knowledge of any facts that would reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future. The issuance by the
Company of the Securities shall not have the effect of delisting or suspending
the Common Stock from the Principal Market.

 



- 8 -

 

 

(f) Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an "affiliate" of
the Company or any of its Subsidiaries (as defined in Rule 144) or (iii) to the
knowledge of the Company, a "beneficial owner" of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended (the "1934 Act")). The Company further acknowledges that
no Buyer is acting as a financial advisor or fiduciary of the Company or any of
its Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer's purchase of the Securities. The Company
further represents to each Buyer that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

(g) No General Solicitation; Placement Agent's Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or brokers' commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby, including, without limitation,
placement agent fees payable to Chardan Capital Markets, LLC, as placement agent
(the "Placement Agent") in connection with the sale of the Securities. The
Company shall pay, and hold each Buyer harmless against, any liability, loss or
expense (including, without limitation, attorney's fees and out-of-pocket
expenses) arising in connection with any such claim. The Company acknowledges
that it has engaged the Placement Agent in connection with the sale of the
Securities. Other than the Placement Agent, neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the sale of the Securities.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Securities to require approval of
shareholders of the Company for purposes of the 1933 Act or any applicable
shareholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated. None of the Company, its
Subsidiaries, their affiliates and any Person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of any of the Securities under the 1933 Act or cause the offering
of the Securities to be integrated with other offerings for purposes of any such
applicable shareholder approval provisions.

 



- 9 -

 

 

(i) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation or the laws of the
jurisdiction of its formation which is or could become applicable to any Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company's issuance of the Securities and any Buyer's
ownership of the Securities. The Company has not adopted a shareholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.

 

(j) SEC Documents; Financial Statements. Except as disclosed in Schedule 3(j),
during the two (2) years prior to the date hereof, the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the 1934 Act
(all of the foregoing filed prior to the date hereof, and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents"). The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective filing dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved ("GAAP") (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(d) of this Agreement or in the
disclosure schedules to this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 



- 10 -

 

 

(k) Absence of Certain Changes. Except as disclosed in Schedule 3(k), since
December 31, 2014, there has been no material adverse change and no material
adverse development in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiaries. Except as disclosed in Schedule 3(k), since December 31, 2014,
neither the Company nor any of its Subsidiaries has (i) declared or paid any
dividends, (ii) sold any assets, individually or in the aggregate, in excess of
$100,000 outside of the ordinary course of business or (iii) had capital
expenditures, individually or in the aggregate, in excess of $100,000. Neither
the Company nor any of its Subsidiaries has taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact that would reasonably lead a
creditor to do so. The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below). For purposes of this Section 3(k), "Insolvent"
means, with respect to any Person, (i) the present fair saleable value of such
Person's assets is less than the amount required to pay such Person's total
Indebtedness (as defined in Section 3(r)), (ii) such Person is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

 

(l) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.

 

(m) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under any certificate
of designations of any outstanding series of preferred stock of the Company (if
any), its Articles of Incorporation or Bylaws or their organizational charter or
memorandum of association or certificate of incorporation or articles of
association or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Company is not in violation of any of the rules, regulations
or requirements of the Principal Market and has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Except as set
forth in Schedule 3(m), during the two (2) years prior to the date hereof, the
Common Stock has been designated for quotation on the Principal Market. Except
as set forth in Schedule 3(m), during the two (2) years prior to the date
hereof, (i) trading in the Common Stock has not been suspended by the SEC or the
Principal Market and (ii) the Company has received no communication, written or
oral, from the SEC or the Principal Market regarding the suspension or delisting
of the Common Stock from the Principal Market. The Company and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 



- 11 -

 

 

(n) Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

(o) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.

 

(p) Transactions With Affiliates. Except as set forth on Schedule 3(p), none of
the officers, directors or employees of the Company or any of its Subsidiaries
is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.

 



- 12 -

 

 

(q) Equity Capitalization.1 As of the date hereof, the authorized capital stock
of the Company consists of (i) 200,000,000 shares of Common Stock, of which as
of the date hereof, 123,193,755 shares are issued and outstanding, 21,000,000
shares are reserved for issuance pursuant to the Company's stock option and
purchase plans and 12,500,186 shares are reserved for issuance pursuant to
securities (other than the aforementioned options, the Notes and the Warrants)
exercisable or exchangeable for, or convertible into, Common Stock, (ii)
50,000,000 shares of preferred stock, par value $0.0001 per share, none of which
are issued and outstanding as of the date hereof and (iii) there are 83,997,827
shares of Common Stock held by non-affiliates of the Company. All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable. Except as disclosed in (i) Schedule 3(q)(i), none
of the Company's capital stock is subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) Schedule 3(q)(ii), there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (iii) Schedule 3(q)(iii), there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) Schedule 3(q)(iv), there are no financing statements securing
obligations in any material amounts, either singly or in the aggregate, filed in
connection with the Company or any of its Subsidiaries; (v) Schedule 3(q)(v),
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (vi) Schedule 3(q)(vi), there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) Schedule 3(q)(vii), there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) Schedule 3(q)(viii), the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement; and (ix) Schedule 3(q)(ix), the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company's or any of its Subsidiary's'
respective businesses and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect. The Company has furnished or made
available to the Buyers true, correct and complete copies of the Company's
Articles of Incorporation, as amended and as in effect on the date hereof (the
"Articles of Incorporation"), and the Company's Bylaws, as amended and as in
effect on the date hereof (the "Bylaws"), and the terms of all securities
convertible into, or exercisable or exchangeable for shares of Common Stock and
the material rights of the holders thereof in respect thereto.

 



- 13 -

 

 

(r) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries (i) except as disclosed in Schedule 3(r)(i), has any outstanding
Indebtedness (as defined below), (ii) except as disclosed in Schedule 3(r)(ii),
is a party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect,
(iii) except as disclosed in Schedule 3(r)(iii), is in violation of any term of
or in default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) except
as disclosed in Schedule 3(r)(iv), is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company's officers, has or is expected to have a Material
Adverse Effect. Schedule 3(r) provides a detailed description of the material
terms of any such outstanding Indebtedness. For purposes of this Agreement: (x)
"Indebtedness" of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including, without limitation,
"capital leases" in accordance with GAAP (other than trade payables entered into
in the ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (y) "Contingent Obligation"
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any Indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.

 

(s) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company's Subsidiaries or any
of the Company's or its Subsidiaries' officers or directors, whether of a civil
or criminal nature or otherwise, in their capacities as such, except as set
forth in Schedule 3(s). The matters set forth in Schedule 3(s) would not
reasonably be expected to have a Material Adverse Effect.

 

(t) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 



- 14 -

 

 

(u) Employee Relations.

 

(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their employees are good. No
executive officer of the Company or any of its Subsidiaries (as defined in Rule
501(f) of the 1933 Act) has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer's employment with the Company or any such Subsidiary. No
executive officer of the Company or any of its Subsidiaries, to the knowledge of
the Company or any of its Subsidiaries, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.

 

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(v) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except for Permitted Liens which do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.

 

(w) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor ("Intellectual Property
Rights") necessary to conduct their respective businesses as now conducted. Each
of patents owned by the Company or any of its Subsidiaries is listed on Schedule
3(w)(i). Except as set forth in Schedule 3(w)(ii), none of the Company's
Intellectual Property Rights have expired or terminated or have been abandoned
or are expected to expire or terminate or are expected to be abandoned, within
three years from the date of this Agreement. The Company does not have any
knowledge of any infringement by the Company or its Subsidiaries of Intellectual
Property Rights of others. There is no claim, action or proceeding being made or
brought, or to the knowledge of the Company or any of its Subsidiaries, being
threatened, against the Company or any of its Subsidiaries regarding its
Intellectual Property Rights. Neither the Company nor any of its Subsidiaries is
aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.

 



- 15 -

 

 

(x) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term "Environmental Laws" means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(y) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(z) Investment Company Status. Neither the Company nor any Subsidiary is, and
upon consummation of the sale of the Securities, and for so long any Buyer holds
any Securities, will be, an "investment company," a company controlled by an
"investment company" or an "affiliated person" of, or "promoter" or "principal
underwriter" for, an "investment company" as such terms are defined in the
Investment Company Act of 1940, as amended.

 

(aa) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all U.S. federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

 

(bb) Internal Accounting and Disclosure Controls. Except as set forth in
Schedule 3(bb), the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management's general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company's management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. During the twelve months prior to the date hereof neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant relating to any material weakness in any part of the system
of internal accounting controls of the Company or any of its Subsidiaries.

 



- 16 -

 

 

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

 

(dd) Ranking of Notes. Except for the April 2015 Notes or as set forth in
Schedule 3(dd), no Indebtedness of the Company or any of its Subsidiaries is
senior to or ranks pari passu with the Notes in right of payment, whether with
respect of payment of redemptions, interest, damages or upon liquidation or
dissolution or otherwise.

 

(ee) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

(ff) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than the
Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than the
Placement Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

 

(gg) Acknowledgement Regarding Buyers' Trading Activity. The Company
acknowledges and agrees that, except as set forth in Section 4(x), (i) none of
the Buyers has been asked to agree, nor has any Buyer agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
"derivative" securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) any Buyer, and counter-parties in
"derivative" transactions to which any such Buyer is a party, directly or
indirectly, presently may have a "short" position in the Common Stock, and (iii)
each Buyer shall not be deemed to have any affiliation with or control over any
arm's length counter-party in any "derivative" transaction. The Company further
understands and acknowledges that, except as set forth in Section 4(x), one or
more Buyers may engage in hedging and/or trading activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Conversion Shares and/or
the Warrant Shares are being determined and (b) such hedging and/or trading
activities, if any, can reduce the value of the existing shareholders' equity
interest in the Company both at and after the time the hedging and/or trading
activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Notes, the Warrants or any of the documents executed in
connection herewith.

 



- 17 -

 

 

(hh) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Securities remain outstanding, shall not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Code and
the Company shall so certify upon any Buyer's request.

 

(ii) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the "BHCA") and to regulation by the Board of Governors of the Federal Reserve
System (the "Federal Reserve"). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(jj) No Additional Agreements. Neither the Company nor any of its Subsidiaries
has any agreement or understanding with any Buyer with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 

(kk) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information. The Company understands and confirms
that each of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Buyers
regarding the Company, or any of its Subsidiaries, their business and the
transactions contemplated hereby, including the disclosure schedules to this
Agreement, furnished by or on behalf of the Company is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. Each
press release issued by the Company or any of its Subsidiaries during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 



- 18 -

 

 

(ll) Shell Company Status. The Company is not, and has not been since July 14,
2013, an issuer identified in Rule 144(i)(1) of the 1933 Act. As of July 14,
2013, the Company filed current "Form 10 information" (as defined in Rule 144
(i)(3)) with the SEC reflecting its status as an entity that was no longer an
issuer described in Rule 144(i)(1)(i).

 

(mm) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company's stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

(nn) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company's
ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.

 

(oo) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act ("Regulation D
Securities"), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an "Issuer Covered Person" and, together, "Issuer Covered Persons") is subject
to any of the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a "Disqualification Event"), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

 



- 19 -

 

 

(pp) Other Covered Persons. The Company is not aware of any Person (other than
the Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation of Buyers or potential purchasers in connection
with the sale of any Regulation D Securities.

 

4. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

 

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
"Blue Sky" laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or "Blue Sky" laws of the states of the United
States following the Closing Date.

 

(c) Reporting Status. Until the date on which the Buyers shall have sold all of
the Conversion Shares and Warrant Shares and none of the Notes or Warrants are
outstanding (the "Reporting Period"), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination.

 

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities solely as set forth on Schedule 4(d).

 

(e) Financial Information. The Company agrees to send the following to each
Buyer during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) unless the following are filed with the SEC through EDGAR and
are available to the public through the EDGAR system, on the same day as the
release thereof, facsimile or e-mailed copies of all press releases issued by
the Company or any of its Subsidiaries, and (iii) copies of any notices and
other information made available or given to the shareholders of the Company
generally, contemporaneously with the making available or giving thereof to the
shareholders. As used herein, "Business Day" means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

 



- 20 -

 

 

(f) Listing. The Company shall commence trading of its Common Stock on either
The New York Stock Exchange, Inc., the NYSE MKT LLC, The NASDAQ Capital Market,
The NASDAQ Global Select Market or The Nasdaq Global Market (collectively, the
"Qualified Eligible Markets") no later than six (6) months following April 23,
2015 (the "Listing Deadline"). The Company shall promptly secure the listing of
all of the Conversion Shares and the Warrant Shares upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock then listed (subject to official notice of issuance) and shall
maintain such listing of all Conversion Shares and Warrant Shares from time to
time issuable under the terms of the Transaction Documents. The Company shall
maintain the authorization for quotation of the Common Stock on the Principal
Market or any other Eligible Market (as defined in the Warrants). From and after
the Listing Deadline, the Company shall maintain the authorization for quotation
of the Common Stock on a Qualified Eligible Market and neither the Company nor
any of its Subsidiaries shall take any action which would be reasonably expected
to result in the delisting or suspension of the Common Stock on the applicable
Qualified Eligible Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(f).

 

(g) Transfer Agent. For so long any Securities are outstanding, the Company
shall cause its transfer agent to participate in the Depository Trust Company
Fast Automated Securities Transfer Program.

 

(h) Fees. The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or broker's commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Placement Agent. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney's fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.

 

(i) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that a Buyer and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by a
Buyer.

 



- 21 -

 

 

(j) Disclosure of Transactions and Other Material Information. On or before 4:00
p.m., New York City time, on May 7, 2015, (i) the Company shall issue a press
release reasonably acceptable to the Buyers and (ii) file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules and exhibits to this Agreement), the form of the Warrants,
the form of Lock-Up Agreement, the form of Notes and the Security Documents as
exhibits to such filing (including all attachments), the "8-K Filing"). From and
after the filing of the 8-K Filing with the SEC, no Buyer shall be in possession
of any material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, that is not disclosed in the 8-K Filing. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and any of the Buyers or any of their affiliates, on the other hand,
shall terminate. The Company shall not, and shall cause each of its Subsidiaries
and its and each of their respective officers, directors, affiliates, employees
and agents, not to, provide any Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the date hereof
without the express prior written consent of such Buyer. If a Buyer has, or
believes it has, received any such material, nonpublic information regarding the
Company or any of its Subsidiaries from the Company, any of its Subsidiaries or
any of their respective officers, directors, affiliates, employees or agents, it
may provide the Company with written notice thereof. The Company shall, within
two (2) Trading Days of receipt of such notice, make public disclosure of such
material, nonpublic information. In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, affiliates, employees and agents, in addition to
any other remedy provided herein or in the Transaction Documents, a Buyer shall
have the right to make a public disclosure, in the form of a press release,
public advertisement or otherwise, of such material, nonpublic information
without the prior approval by the Company, its Subsidiaries, or any of its or
their respective officers, directors, affiliates, employees or agents. No Buyer
shall have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, affiliates, employees, shareholders or
agents for any such disclosure. To the extent that the Company delivers any
material, non-public information to a Buyer without such Buyer's consent, the
Company hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents with respect to,
or a duty not to trade on the basis of, such material, non-public information or
any other obligation with respect to such information. Subject to the foregoing,
neither the Company, its Subsidiaries nor any Buyer shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Buyer, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of any applicable Buyer, neither the Company nor any of
its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise.

 



- 22 -

 

 

(k) Additional Notes; Variable Securities. So long as any Buyer beneficially
owns any Notes, the Company will not issue any Notes (other than to the Buyers
as contemplated hereby), and the Company shall not issue any other securities
that would cause a breach or default under the Notes. For so long as any Notes
remain outstanding, the Company shall not, in any manner, issue or sell any
rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price unless
the conversion, exchange or exercise price of any such security cannot be less
than the then applicable Conversion Price (as defined in the Notes) with respect
to the Common Stock into which any Note is convertible or the then applicable
Exercise Price (as defined in the Warrants) with respect to the Common Stock
into which any Warrant is exercisable.

 

(l) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall (i) maintain its corporate existence and (ii) not be party to
any Fundamental Transaction (as defined in the Notes) unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Notes and the Warrants.

 

(m) Reservation of Shares. So long as any Buyer owns any Securities, the Company
shall take all action necessary to at all times have authorized, and reserved
for the purpose of issuance, no less than the Required Reserve Amount. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is not sufficient to meet the Required Reserved Amount, the Company will
promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of shareholders to authorize additional shares to meet the Company's
obligations under Section 3(c), in the case of an insufficient number of
authorized shares, obtain shareholder approval of an increase in such authorized
number of shares, and voting the management shares of the Company in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Required Reserved Amount.

 

(n) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

 

(o) Public Information. At any time during the period commencing from the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities, if a registration statement is not available for the resale of
all of the Securities, may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1), if
the Company shall (i) fail for any reason to satisfy the requirements of Rule
144(c)(1), including, without limitation, the failure to satisfy the current
public information requirement under Rule 144(c) or (ii) if the Company has ever
been an issuer described in Rule 144(i)(1)(i) or becomes such an issuer in the
future, and the Company shall fail to satisfy any condition set forth in Rule
144(i)(2) (a "Public Information Failure") then, as partial relief for the
damages to any holder of Securities by reason of any such delay in or reduction
of its ability to sell the Securities (which remedy shall not be exclusive of
any other remedies available at law or in equity), the Company shall pay to each
such holder an amount in cash equal to two percent (2.0%) of the aggregate
Purchase Price of such holder's Securities on the day of a Public Information
Failure and on every thirtieth day (pro rated for periods totaling less than
thirty days) thereafter until the earlier of (i) the date such Public
Information Failure is cured and (ii) such time that such public information is
no longer required pursuant to Rule 144. The payments to which a holder shall be
entitled pursuant to this Section 4(o) are referred to herein as "Public
Information Failure Payments." Public Information Failure Payments shall be paid
on the earlier of (I) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (II) the third Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full.

 



- 23 -

 

 

(p) Lock-Up. The Company shall not amend, modify, waive or terminate any
provision of any of the Lock-Up Agreements except to extend the term of the
lock-up period and shall enforce the provisions of each Lock-Up Agreement in
accordance with its terms. If any Person that is a party to a Lock-Up Agreement
breaches any provision of a Lock-Up Agreement, the Company shall promptly use
its best efforts to seek specific performance of the terms of such Lock-Up
Agreement.

 

(q) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

(r) Collateral Agent.

 

(i) Each Buyer hereby (a) appoints Empery Tax Efficient, LP as the collateral
agent hereunder and under the Security Documents (in such capacity, the
"Collateral Agent"), and (b) authorizes the Collateral Agent (and its officers,
directors, employees and agents) to take such action on such Buyer's behalf in
accordance with the terms hereof and thereof. The Collateral Agent shall not
have, by reason hereof or pursuant to any Security Documents, a fiduciary
relationship in respect of any Buyer. The parties hereto acknowledge and agree
that the Collateral Agent, with the consent of the Note Required Holders may,
and at the direction of the Note Required Holders shall, exercise remedies under
the Security Documents in accordance with such consent or direction, as
applicable. The term “Note Required Holders” means the holders of a majority of
the outstanding principal amount of Notes and the April 2015 Notes, taken
together, and shall include Empery (as defined herein) so long as Empery or any
of its affiliates holds any April 2015 Notes. Neither the Collateral Agent nor
any of its officers, directors, employees and agents shall have any liability to
any Buyer for any action taken or omitted to be taken in connection hereof or
the Security Documents except to the extent caused by its own gross negligence
or willful misconduct, and each Buyer agrees to defend, protect, indemnify and
hold harmless the Collateral Agent and all of its officers, directors, employees
and agents (collectively, the "Collateral Agent Indemnitees") from and against
any losses, damages, liabilities, obligations, penalties, actions, judgments,
suits, fees, costs and expenses (including, without limitation, reasonable
attorneys' fees, costs and expenses) incurred by such Collateral Agent
Indemnitee, whether direct, indirect or consequential, arising from or in
connection with the performance by such Collateral Agent Indemnitee of the
duties and obligations of Collateral Agent pursuant hereto or any of the
Security Documents.

 



- 24 -

 

 

(ii) The Collateral Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Transaction Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

 

(iii) The Collateral Agent may resign from the performance of all its functions
and duties hereunder and under the Notes and the Security Documents at any time
by giving at least ten (10) Business Days prior written notice to the Company
and each holder of the Notes. Such resignation shall take effect upon the
acceptance by a successor Collateral Agent of appointment as provided below.
Upon any such notice of resignation, the holders of a majority of the
outstanding principal amount of Notes and April 2015 Notes, taken together,
shall appoint a successor Collateral Agent. Upon the acceptance of the
appointment as Collateral Agent, such successor Collateral Agent shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Collateral Agent, and the retiring Collateral Agent shall be discharged
from its duties and obligations under this Agreement, the Notes and the Security
Agreement. After any Collateral Agent's resignation hereunder, the provisions of
this Section 4(r) shall inure to its benefit. If a successor Collateral Agent
shall not have been so appointed within said ten (10) Business Day period, the
retiring Collateral Agent shall then appoint a successor Collateral Agent who
shall serve until such time, if any, as the holders of a majority of the
outstanding principal amount of Notes and April 2015 Notes, taken together,
appoints a successor Collateral Agent as provided above.

 

(iv) The Company hereby covenants and agrees to take all actions as promptly as
practicable reasonably requested by either the holders of a majority of the
outstanding principal amount of Notes and April 2015 Notes, taken together, or
the Collateral Agent (or its successor), from time to time pursuant to the terms
of this Section 4(r), to secure a successor Collateral Agent satisfactory to
such requesting part(y)(ies), in their sole discretion, including, without
limitation, by paying all fees of such successor Collateral Agent, by having the
Company agree to indemnify any successor Collateral Agent and by each of the
Company executing a collateral agency agreement or similar agreement and/or any
amendment to the Security Documents reasonably requested or required by the
successor Collateral Agent.

 

(v) The Company agrees to pay the Collateral Agent, by wire transfer of
immediately available funds in accordance with the Collateral Agent’s written
wire instructions, a quarterly agency fee of $3,000 within three (3) Business
Days following the end of each calendar quarter that the Collateral Agent acted
as collateral agent in accordance with this Section 3(r) and the Security
Documents during such calendar quarter.

 

(s) Reverse Stock Split. The Company shall, no later than the date that is
ninety (90) days following April 23, 2015, effect a reverse stock split of the
Common Stock that initially yields a post-split stock price of at least $4.00
per share of Common Stock.

 



- 25 -

 

 

(t) Public Offering. The Company shall, no later than the date that is six (6)
months following April 23, 2015, complete a Qualified Public Offering (as
defined in the Notes).

 

(u) Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer a complete closing set of the executed Transaction Documents, Securities
and any other documents required to be delivered to any party pursuant to
Section 7 hereof or otherwise.

 

(v) Pledges of Intellectual Property Rights. The Company hereby agrees that it
shall not pledge, mortgage, encumber or otherwise permit the Intellectual
Property Rights to be subject to any lien, security interest, encumbrances, or
charge (such actions hereinafter referred to collectively as “Pledge”) any of
its Intellectual Property Rights except for Pledges related to current
commercial development agreements as listed on Schedule 4(v) or for future
commercial development agreements entered into in the ordinary course of
business. The Company hereby further agrees: (a) to promptly notify the
Collateral Agent of any such future commercial development agreements (but only
if the Collateral Agent executes a confidentiality agreement with respect to any
material, non-public information regarding or related to such commercial
development agreements prior to its receipt of any such material, non-public
information), and (b) to amend Schedule 4(v) in connection with such additional
Pledges, with the approval of the Collateral Agent, which approval shall not be
unreasonably withheld.

 

(w) Additional Insured. Within thirty (30) days following the Closing Date (or
such later date as the Collateral Agent may agree in its sole discretion), the
Company shall deliver to the Collateral Agent insurance certificates and loss
payable and additional insured endorsement in favor of the Collateral Agent, in
each case, in form and substance satisfactory to the Collateral Agent, with
respect to each insurance policy of the Company and/ or each of its
subsidiaries.

 

(x) Certain Trading Activities.  Each Buyer hereby covenants and agrees not to,
and shall cause its affiliates not to, engage, directly or indirectly, in any
Short Sales or hedging transactions relating to any of the Securities at any
time prior to June 2, 2015.  As used herein, “Short Sales” means all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the 1934
Act (but shall not be deemed to include the location and/or reservation of
borrowable shares of Common Stock).  Such Buyer is aware that Short Sales and
other hedging activities may be subject to applicable federal and state
securities laws, rules and regulations and such Buyer acknowledges that the
responsibility of compliance with any such federal or state securities laws,
rules and regulations is solely the responsibility of such Buyer.

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of Notes held by such Person, the number of
Conversion Shares issuable pursuant to the terms of the Notes and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

 



- 26 -

 

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit E attached hereto (the "Irrevocable Transfer Agent
Instructions") to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of each Buyer or its respective
nominee(s), for the Conversion Shares and the Warrant Shares issued at the
Closing or pursuant to the terms of the Notes or exercise of the Warrants in
such amounts as specified from time to time by each Buyer to the Company upon
conversion of the Notes or exercise of the Warrants. The Company warrants that
no instruction other than the Irrevocable Transfer Agent Instructions referred
to in this Section 5(b), and stop transfer instructions to give effect to
Section 2(f) hereof, will be given by the Company to its transfer agent, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents. If a Buyer effects a sale, assignment or transfer
of the Securities in accordance with Section 2(f), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves the Conversion Shares or the Warrant Shares sold, assigned or
transferred pursuant to an effective registration statement or pursuant to Rule
144, the transfer agent shall issue such Securities to the Buyer, assignee or
transferee, as the case may be, without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Notes and the
related Warrants to each Buyer at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company's sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:

 

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

(ii) Such Buyer shall have delivered its Purchase Price to the Company), for the
Notes and the related Warrants being purchased by such Buyer at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

 



- 27 -

 

 

(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date), and such Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

 

7. CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Notes and the related
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer's sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(i) The Company and each of its Subsidiaries shall have duly executed and
delivered to such Buyer each of the following documents to which it is a party:
(A) each of the Transaction Documents, (B) the Notes (allocated in such
principal amounts as such Buyer shall request), being purchased by such Buyer at
the Closing pursuant to this Agreement and (C) the related Warrants (allocated
in such amounts as such Buyer shall request) being purchased by such Buyer at
the Closing pursuant to this Agreement.

 

(ii) Such Buyer shall have received the opinion of LKP Global Law, LLP, the
Company's outside counsel, dated as of the Closing Date, in substantially the
form of Exhibit F attached hereto.

 

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit E attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.

 

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity's jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) days of
the Closing Date.

 

(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company's and each of its Subsidiaries' qualification as a foreign corporation
and good standing issued by the Secretary of State (or comparable office) of
each jurisdiction in which the Company and its Subsidiaries conduct business, as
of a date within ten (10) days of the Closing Date.

 

(vi) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company's and each of
its Subsidiaries' Board of Directors in a form reasonably acceptable to such
Buyer, (ii) the Articles of Incorporation of the Company and each of its
Subsidiaries and (iii) the Bylaws of the Company and each of its Subsidiaries,
each as in effect at the Closing, in the form attached hereto as Exhibit G.

 



- 28 -

 

 

(vii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer in the form
attached hereto as Exhibit H.

 

(viii) The Company shall have delivered to each Buyer a copy of the lock-up
agreement executed and delivered by each of the Persons listed on Schedule
7(viii) in connection with the April 2015 Financing (collectively, the "Lock Up
Agreements").

 

(ix) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

 

(x) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.

 

(xi) Each of the Company's Subsidiaries shall have executed and delivered to
such Buyer the Guaranty Agreement.

 

(xii) The Collateral Agent shall have received certified copies of request for
copies of information on Form UCC-11, listing all effective financing statements
which name as debtor the Company or any of its Subsidiaries and which are filed
in such office or offices as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the Security Agreement, together with copies of such financing
statements, none of which, except as otherwise agreed in writing by the
Collateral Agent, shall cover any of the Collateral, and the results of searches
for any tax lien and judgment lien filed against such person or its property,
which results, except as otherwise agreed to in writing by the Collateral Agent,
shall not show any such liens.

 

(xiii) The Collateral Agent shall have received the Security Agreement, duly
executed by the Company and each of its Subsidiaries, together with the original
stock certificates representing all of the equity interests and all promissory
notes required to be pledged thereunder, accompanied by undated stock powers and
allonges executed in blank and other proper instruments of transfer.

 



- 29 -

 

 

(xiv) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company's or such Buyer's failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party's failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date by delivering a written notice to that effect to each
other party to this Agreement and without liability of any party to any other
party.

 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or “.pdf” electronic
format signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or “.pdf” electronic format signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 



- 30 -

 

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of at least a majority of the sum
of (1) the aggregate number of the Conversion Shares and the Warrant Shares
issued or issuable under the Notes (calculated using the Assumed Conversion
Price) and Warrants (without regard to any limitation on conversion or exercise
set forth therein), and (2) the aggregate number of the April 2015 Conversion
Shares and the April 2015 Warrant Shares issued or issuable under the April 2015
Notes (calculated using the April 2015 Assumed Conversion Price) and April 2015
Warrants (without regard to any limitation on conversion or exercise set forth
therein), and shall include Empery Asset Master, Ltd. (the April 2015 Financing
lead investor and hereinafter referred to as “Empery”) so long as Empery or any
of its affiliates holds any April 2015 Securities (the "Required Holders");
provided that any such amendment or waiver that complies with the foregoing but
that disproportionately, materially and adversely affects the rights and
obligations of any Buyer relative to the comparable rights and obligations of
the other Buyers shall require the prior written consent of such adversely
affected Buyer; provided, further, that the provisions of Section 4(r) cannot be
amended without the additional prior written approval of the Collateral Agent or
its successor. Any amendment or waiver effected in accordance with this Section
9(e) shall be binding upon each Buyer and holder of Securities and the Company.
No such amendment shall be effective to the extent that it applies to less than
all of the Buyers or holders of Securities. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration
(other than the reimbursement of legal fees) also is offered to all of the
parties to the Transaction Documents, holders of Notes or holders of the
Warrants, as the case may be. The Company has not, directly or indirectly, made
any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.

 



- 31 -

 

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, if sent by e-mail (provided that such sent
e-mail is kept on file (whether electronically or otherwise) by the sending
party and the sending party does not immediately receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient) or (iv) one Business Day after deposit with an
overnight courier service, in each case properly addressed to the party to
receive the same. The addresses, facsimile numbers and e-mail addresses for such
communications shall be:

 

If to the Company:

 

Ener-Core, Inc. 

9400 Toledo Way
Irvine, California 92618 

Telephone: (949) 616-3333 

Facsimile: (949) 616-3399

Attention: Mr. Domonic J. Carney, CFO 

Email: DJ.Carney@ener-core.com

  

With a copy (for informational purposes only) to:

 

LKP Global Law, LLP 

1901 Avenue of the Stars, Suite 480 

Los Angeles, California 90067 

Telephone: (424) 239-1890

Facsimile: (424) 239-1882 

Attention: Kevin K. Leung, Esq. 

E-mail: kleung@lkpgl.com

  

If to the Transfer Agent:

 

VStock Transfer, LLC. 

18 Lafayette Place 

Woodmere, New York 11598
Telephone: (212) 828-8436 

Facsimile: (646) 536-3179 

Attention: Yoel Goldfeder 

E-mail: yoel@vstocktransfer.com

 



- 32 -

 

 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers, or to such other address, facsimile number and/or
e-mail address and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender's facsimile machine
or e-mail containing the time, date, recipient facsimile number and an image of
the first page of such transmission or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders, including by way of a Fundamental
Transaction (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants). A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

 

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby, including without limitation taking such reasonable action as is
necessary or desirable to perfect a security interest in the Company's or one or
more of its Subsidiaries' Intellectual Property. Also, without limiting the
generality of the requirements of the Company set forth in the Transaction
Documents, the Company hereby covenants and agrees to provide prompt notice to
the Collateral Agent upon the issuance of any patents in the name of the Company
or any of their Subsidiaries anywhere in the world.

 



- 33 -

 

 

(k) Indemnification. (i) In consideration of each Buyer's execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their shareholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(j), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.

 



- 34 -

 

 

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the indemnifying party would be inappropriate due
to actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding. Legal counsel referred to
in the immediately preceding sentence shall be selected by the Buyer holding at
least a majority of the aggregate principal amount of the Notes. The Indemnitee
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Indemnified Liabilities by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnitee that relates to such action or
Indemnified Liabilities. The indemnifying party shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the prior written consent of the Indemnitee, which consent shall not be
unreasonably withheld conditioned or delayed, consent to entry of any judgment
or enter into any settlement or other compromise which (i) does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation, (ii) requires any admission of wrongdoing by such
Indemnitee, or (iii) obligates or requires an Indemnitee to take, or refrain
from taking, any action. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnitee under this Section 9(k), except to the extent that the indemnifying
party is prejudiced in its ability to defend such action.

 

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 



- 35 -

 

 

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p) Independent Nature of Buyers' Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 



- 36 -

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 



  COMPANY:       ENER - CORE, INC.         By:       Name: Alain J. Castro    
Title: Chief Executive Officer  

 

[Signature Page to Securities Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

      BUYER:                 By:         Name:         Title:

 



 

 

 

For purposes of being able to rely on the provisions set forth in Section 4(r)
and 9(e):

 

COLLATERAL AGENT

EMPERY TAX EFFICIENT, LP, as Collateral Agent

By: Empery Asset Management, LP, its authorized agent

 

By: Name: Brett Director
Title: General Counsel  

 

Address: c/o Empery Asset Management, LP 

1 Rockefeller Plaza, Suite 1205 

New York, NY 10020

 



 

 

 

SCHEDULE OF BUYERS

 

 

(1) (2) (3) (4) (5) (6)

Buyer

Address and
Facsimile Number

Aggregate
Principal
Amount of Notes

Number of
Warrant Shares

Purchase Price

Legal Representative's Address and Facsimile Number

                                                TOTAL          

 



 

 

 

EXHIBITS

 



Exhibit A Form of Notes Exhibit B Form of Warrants Exhibit C Form of Guaranty
Agreement and the Guaranty Amendment Exhibit D Forms of Pledge and Security
Agreement and the Security Agreement Amendment Exhibit E Form of Irrevocable
Transfer Agent Instructions Exhibit F Form of Opinion of Company Counsel Exhibit
G Form of Secretary's Certificate Exhibit H Form of Officer's Certificate
Exhibit I Form of Lock-Up Agreement



  

SCHEDULES

 



Schedule 3(a) Subsidiaries Schedule 3(j) SEC Documents Schedule 3(k) Absence of
Certain Changes Schedule 3(m) Regulatory Permits Schedule 3(p) Transactions with
Affiliates Schedule 3(q) Equity Capitalization Schedule 3(r) Indebtedness and
Other Contracts Schedule 3(s) Absence of Litigation Schedule 3(w) Intellectual
Property Rights Schedule 3(bb) Internal Accounting and Disclosure Controls
Schedule 3(dd) Ranking of Notes Schedule 4(d) Use of Proceeds Schedule 7(viii)
Lock-Up Parties

 



 

 

 

Exhibit A

 

Form of Notes***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***See Exhibit 4.1 filed to this current report on Form 8-K.


 



 

 

 

Exhibit B

 

Form of Warrants***



 

 

 

 

 

 

 

 

 

 

 

 

 

 ***See Exhibit 4.2 filed to this current report on Form 8-K.


 



 

 

 

Exhibit C

 

Form of Guaranty Agreement and the Guaranty Amendment



 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

GUARANTY

 

GUARANTY, dated as of April 22, 2015, made by each of the undersigned (each a
"Guarantor", and collectively, the "Guarantors"), in favor of the "Buyers" (as
defined below) party to the Securities Purchase Agreement referenced below.

 

W I T N E S S E T H :

 

WHEREAS, Ener-Core, Inc., a Nevada corporation (the "Company"), and each party
listed as a "Buyer" on the Schedule of Buyers attached to the Securities
Purchase Agreement (each a "Buyer", and collectively, the "Buyers") are parties
to that certain Securities Purchase Agreement, dated as of April 21, 2015 (the
"Securities Purchase Agreement"), pursuant to which, among other things, the
Buyers shall purchase from the Company certain senior secured convertible
"Notes" (as defined in the Securities Purchase Agreement) (collectively, the
"Notes");

 

WHEREAS, the Buyers have requested, and the Guarantors have agreed, that the
Guarantors shall execute and deliver to the Buyers, a guaranty guaranteeing all
of the obligations of the Company under the Securities Purchase Agreement, the
Notes and the other "Transaction Documents" (as defined in the Securities
Purchase Agreement, the "Transaction Documents");

 

WHEREAS, pursuant to a Pledge and Security Agreement, dated as of the date
hereof (the "Security Agreement"), the Company and the Guarantors have granted
to Empery Tax Efficient, LP, as collateral agent for the Buyers (in such
capacity, the "Collateral Agent"), a security interest in and lien on selected
assets to secure their respective obligations under this Guaranty, the
Securities Purchase Agreement, the Notes and the other Transaction Documents;
and

 

WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
for other consideration, the sufficiency of which is hereby acknowledged, each
Guarantor hereby agrees with each Buyer as follows:

 

SECTION 1.    Definitions. Reference is hereby made to the Securities Purchase
Agreement and the Notes for a statement of the terms thereof. All terms used in
this Guaranty, which are defined in the Securities Purchase Agreement or the
Notes and not otherwise defined herein, shall have the same meanings herein as
set forth therein.

 



 

 

 

SECTION 2.    Guaranty. The Guarantors, jointly and severally, hereby
unconditionally and irrevocably, guaranty (a) the punctual payment, as and when
due and payable, by stated maturity or otherwise, of all obligations and any
other amounts now or hereafter owing by the Company in respect of the Securities
Purchase Agreement, the Notes and the other Transaction Documents, including,
without limitation, all interest that accrues after the commencement of any
proceeding commenced by or against any the Company or any Guarantor under any
provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United States
Code) or under any other bankruptcy or insolvency law, assignments for the
benefit of creditors, formal or informal moratoria, compositions, or extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief (an "Insolvency Proceeding"), whether or not the payment of
such interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding, and all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents, and any and all expenses (including reasonable counsel
fees and expenses) reasonably incurred by the Buyers or the Collateral Agent in
enforcing any rights under this Guaranty (such obligations, to the extent not
paid by the Company, being the "Guaranteed Obligations") and (b) the punctual
and faithful performance, keeping, observance and fulfillment by the Company of
all of the agreements, conditions, covenants and obligations of the Company
contained in the Securities Purchase Agreement, the Notes and the other
Transaction Documents. Without limiting the generality of the foregoing, each
Guarantor's liability hereunder shall extend to all amounts that constitute part
of the Guaranteed Obligations and would be owed by the Company to the Buyers
under the Securities Purchase Agreement and the Notes but for the fact that they
are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Guarantor or the Company (each, a "Transaction Party").

 

SECTION 3.    Guaranty Absolute; Continuing Guaranty; Assignments.

 

(a)           The Guarantors, jointly and severally, guaranty that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Buyers with respect thereto. The obligations of each Guarantor
under this Guaranty are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against any Guarantor
to enforce such obligations, irrespective of whether any action is brought
against any Transaction Party or whether any Transaction Party is joined in any
such action or actions. The liability of any Guarantor under this Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives, to the extent permitted by law, any defenses it may
now or hereafter have in any way relating to, any or all of the following:

 

(i)        any lack of validity or enforceability of any Transaction Document or
any agreement or instrument relating thereto;

 

(ii)       any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Transaction Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Transaction Party or
otherwise;

 

(iii)      any taking, exchange, release or non-perfection of any collateral
with respect to the Guaranteed Obligations, or any taking, release or amendment
or waiver of or consent to departure from any other guaranty, for all or any of
the Guaranteed Obligations; or

 

(iv)      any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party.

 



 

 

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Buyer or any other Person upon the
insolvency, bankruptcy or reorganization of any Transaction Party or otherwise,
all as though such payment had not been made.

 

(b)           This Guaranty is a continuing guaranty and shall (i) remain in
full force and effect until the complete conversion of all of the Company's
obligations under the Notes to equity securities of the Company and/or
indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations) and payment of all other amounts payable under this
Guaranty (excluding any inchoate or unmatured contingent indemnification
obligations) and (ii) be binding upon each Guarantor and its respective
successors and assigns. This Guaranty shall inure to the benefit of and be
enforceable by the Buyers and their respective successors, and permitted
pledgees, transferees and assigns. Without limiting the generality of the
foregoing sentence, any Buyer may pledge, assign or otherwise transfer all or
any portion of its rights and obligations under and subject to the terms of any
Transaction Document to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Buyer
herein or otherwise, in each case as provided in the Securities Purchase
Agreement or such Transaction Document. Notwithstanding the foregoing and for
the avoidance of doubt, this Guaranty will expire and each Guarantor will be
released from its obligation hereunder upon the complete conversion of all of
the Company's obligations under the Notes to equity securities of the Company
and/or indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations) and payment of all other amounts payable under this
Guaranty (excluding any inchoate or unmatured contingent indemnification
obligations).

 

SECTION 4.    Waivers. To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Buyers or the Collateral Agent exhaust any right or take
any action against any Transaction Party or any other Person or any Collateral
(as defined in the Security Agreement). Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated herein and that the waiver set forth in this Section 4 is knowingly
made in contemplation of such benefits. The Guarantors hereby waive any right to
revoke this Guaranty, and acknowledge that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 



 

 

 

SECTION 5.    Subrogation. No Guarantor may exercise any rights that it may now
or hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of any Guarantor's
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Buyers or the Collateral
Agent against any Transaction Party or any other guarantor or any Collateral (as
defined in the Security Agreement), whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from any Transaction Party or any other
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until the complete conversion of all of the Company's
obligations under the Notes to equity securities of the Company and/or
indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations) and payment of all other amounts payable under this
Guaranty (excluding any inchoate or unmatured contingent indemnification
obligations). If any amount shall be paid to a Guarantor in violation of the
immediately preceding sentence at any time prior to the later of the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, such amount shall be held in trust for the benefit of the Buyers
and shall forthwith be paid ratably to the Buyers to be credited and applied to
the Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Transaction
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (a) any Guarantor
shall make payment to the Buyers of all or any part of the Guaranteed
Obligations, and (b) the Buyers receive the complete conversion of all of the
Company's obligations under the Notes to equity securities of the Company and/or
indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations) and payment of all other amounts payable under this
Guaranty (excluding any inchoate or unmatured contingent indemnification
obligations), the Buyers will, at such Guarantor's request and expense, execute
and deliver to such Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment by such Guarantor.

 

SECTION 6.    Representations, Warranties and Covenants.

 

(a)           Each Guarantor hereby represents and warrants as of the date first
written above as follows:

 

(i)        Each Guarantor (A) is a corporation, limited liability company or
limited partnership duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization as set forth on the signature
pages hereto, (B) has all requisite corporate, limited liability company or
limited partnership power and authority to conduct its business as now conducted
and as presently contemplated and to execute and deliver this Guaranty and each
other Transaction Document to which the Guarantor is a party, and to consummate
the transactions contemplated hereby and thereby and (C) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be so qualified
would not result in a Material Adverse Effect.

 



 

 

 

(ii)       The execution, delivery and performance by each Guarantor of this
Guaranty and each other Transaction Document to which such Guarantor is a party
(A) have been duly authorized by all necessary corporate, limited liability
company or limited partnership action, (B) do not and will not contravene its
charter or by-laws, its limited liability company or operating agreement or its
certificate of partnership or partnership agreement, as applicable, or any
applicable law or any contractual restriction binding on the Guarantor or its
properties do not and will not result in or require the creation of any lien
(other than pursuant to any Transaction Document) upon or with respect to any of
its properties, and (C) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to it or its
operations or any of its properties.

 

(iii)       No authorization or approval or other action by, and no notice to or
filing with, any governmental authority is required in connection with the due
execution, delivery and performance by the Guarantor of this Guaranty or any of
the other Transaction Documents to which the Guarantor is a party (other than
expressly provided for in any of the Transaction Documents).

 

(iv)       Each of this Guaranty and the other Transaction Documents to which
the Guarantor is or will be a party, when delivered, will be, a legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, suretyship or
other similar laws and equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

(v)       There is no pending or, to the best knowledge of the Guarantor,
threatened action, suit or proceeding against the Guarantor or to which any of
the properties of the Guarantor is subject, before any court or other
governmental authority or any arbitrator that (A) if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (B) relates to this
Guaranty or any of the other Transaction Documents to which the Guarantor is a
party or any transaction contemplated hereby or thereby.

 

(vi)      The Guarantor (A) has read and understands the terms and conditions of
the Securities Purchase Agreement, the Notes and the other Transaction
Documents, and (B) now has and will continue to have independent means of
obtaining information concerning the affairs, financial condition and business
of the Company and the other Transaction Parties, and has no need of, or right
to obtain from the Collateral Agent or any Buyer, any credit or other
information concerning the affairs, financial condition or business of the
Company or the other Transaction Parties that may come under the control of the
Collateral Agent or any Buyer.

 

(b)          The Guarantor covenants and agrees that until the complete
conversion of all of the Company's obligations under the Notes to equity
securities of the Company and/or indefeasible payment in full in cash of all
obligations under the Notes (together with any matured indemnification
obligations as of the date of such conversion and/or payment, but excluding any
inchoate or unmatured contingent indemnification obligations) and payment of all
other amounts payable under this Guaranty (excluding any inchoate or unmatured
contingent indemnification obligations), it will comply with each of the
covenants (except to the extent applicable only to a public company) which are
set forth in Section 4 of the Securities Purchase Agreement as if the Guarantor
were a party thereto.

 



 

 

 

SECTION 7.    Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, the Collateral Agent and any Buyer may, and is hereby
authorized to, at any time and from time to time, without notice to the
Guarantors (any such notice being expressly waived by each Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by any Buyer to or for the credit or the account
of any Guarantor against any and all obligations of the Guarantors now or
hereafter existing under this Guaranty or any other Transaction Document,
irrespective of whether or not Collateral Agent or any Buyer shall have made any
demand under this Guaranty or any other Transaction Document and although such
obligations may be contingent or unmatured. Collateral Agent and each Buyer
agrees to notify the relevant Guarantor promptly after any such set-off and
application made by such Buyer, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Collateral Agent or any Buyer under this Section 7 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Collateral Agent or such Buyer may have under this Guaranty or any
other Transaction Document in law or otherwise.

 

SECTION 8.    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by overnight mail or by
certified mail, postage prepaid and return receipt requested), telecopied, sent
via electronic mail, sent via overnight courier or delivered, if to any
Guarantor, to the address for such Guarantor set forth on the signature page
hereto, or if to any Buyer, to it at its respective address set forth in the
Securities Purchase Agreement; or as to any Person at such other address as
shall be designated by such Person in a written notice to such other Person
complying as to delivery with the terms of this Section 8. All such notices and
other communications shall be effective (i) if mailed (by certified mail,
postage prepaid and return receipt requested), when received or three Business
Days after deposited in the mails, whichever occurs first; (ii) if telecopied,
when transmitted and confirmation is received, provided it is transmitted during
regular business hours on a Business Day and, if not, on the next Business Day;
(iii) if sent via electronic mail, when transmitted (provided that such sent
electronic mail is kept on file (whether electronically or otherwise) by the
sending party and the sending party does not immediately receive an
automatically generated message from the recipient’s electronic mail server that
such electronic mail could not be delivered to such recipient), (d) if sent via
overnight courier service, one Business Day after deposit with an overnight
courier service, or (iii) if delivered by hand, upon delivery, provided it is
delivered during regular business hours on a Business Day and, if not, on the
next Business Day.

 

SECTION 9.    CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GUARANTOR HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. NOTHING HEREIN SHALL AFFECT THE RIGHT
OF THE BUYERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH GUARANTOR IN ANY
OTHER JURISDICTION. ANY GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS.

 



 

 

 

SECTION 10.    WAIVER OF JURY TRIAL, ETC. EACH GUARANTOR HEREBY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY
RIGHTS UNDER THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY
AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR
WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR
ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS
GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION,
PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
EACH GUARANTOR CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY BUYER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY BUYER WOULD NOT, IN
THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS. EACH GUARANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BUYERS ENTERING INTO THE OTHER TRANSACTION
DOCUMENTS.

 

SECTION 11.    Taxes.

 

(a)           All payments made by any Guarantor hereunder or under any other
Transaction Document shall be made in accordance with the terms of the
respective Transaction Document and shall be made without set-off, counterclaim,
deduction or other defense. All such payments shall be made free and clear of
and without deduction for any present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on the net income of any Buyer by the jurisdiction in
which such Buyer is organized or where it has its principal lending office (all
such nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, "Taxes"). If any Guarantor shall be
required to deduct or to withhold any Taxes from or in respect of any amount
payable hereunder or under any other Transaction Document:

 

(i)         the amount so payable shall be increased to the extent necessary so
that after making all required deductions and withholdings (including Taxes on
amounts payable to any Buyer pursuant to this sentence) each Buyer receives an
amount equal to the sum it would have received had no such deduction or
withholding been made,

 



 

 

 

(ii)        such Guarantor shall make such deduction or withholding,

 

(iii)       such Guarantor shall pay the full amount deducted or withheld to the
relevant taxation authority in accordance with applicable law, and

 

(iv)       as promptly as possible thereafter, such Guarantor shall send the
Buyers an official receipt (or, if an official receipt is not available, such
other documentation as shall be satisfactory to the Buyers, as the case may be)
showing payment.  In addition, each Guarantor agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Transaction Document (collectively, "Other
Taxes").

 

(b)           Each Guarantor hereby indemnifies and agrees to hold the
Collateral Agent and each Buyer (each an "Indemnified Party") harmless from and
against Taxes or Other Taxes (including, without limitation, any Taxes or Other
Taxes imposed by any jurisdiction on amounts payable under this Section 11) paid
by any Indemnified Party as a result of any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Transaction Document, and any liability
(including penalties, interest and expenses for nonpayment, late payment or
otherwise) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be paid within 30 days from the date on which such Buyer makes written demand
therefor, which demand shall identify the nature and amount of such Taxes or
Other Taxes.

 

(c)           If any Guarantor fails to perform any of its obligations under
this Section 11, such Guarantor shall indemnify the Collateral Agent and each
Buyer for any taxes, interest or penalties that may become payable as a result
of any such failure. The obligations of the Guarantors under this Section 11
shall survive the termination of this Guaranty and the payment of the
Obligations and all other amounts payable hereunder.

 

SECTION 12.    Miscellaneous.

 

(a)           Each Guarantor will make each payment hereunder in lawful money of
the United States of America and in immediately available funds to each Buyer,
at such address specified by such Buyer from time to time by notice to the
Guarantors.

 

(b)           No amendment or waiver of any provision of this Guaranty and no
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by each Guarantor and
each Buyer, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 



 

 

 

(c)           No failure on the part of the Collateral Agent or any Buyer to
exercise, and no delay in exercising, any right hereunder or under any other
Transaction Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder or under any Transaction Document
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the Collateral Agent and the Buyers provided
herein and in the other Transaction Documents are cumulative and are in addition
to, and not exclusive of, any rights or remedies provided by law. The rights of
the Collateral Agent and the Buyers under any Transaction Document against any
party thereto are not conditional or contingent on any attempt by the Collateral
Agent or any Buyer to exercise any of their respective rights under any other
Transaction Document against such party or against any other Person.

 

(d)           Any provision of this Guaranty that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
portions hereof or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

(e)           This Guaranty shall (i) be binding on each Guarantor and its
respective successors and assigns, and (ii) inure, together with all rights and
remedies of the Collateral Agent and the Buyers hereunder, to the benefit of the
Collateral Agent and the Buyers and their respective successors, transferees and
assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, the Collateral Agent and any Buyer may assign or otherwise
transfer its rights and obligations under the Securities Purchase Agreement or
any other Transaction Document to any other Person in accordance with the terms
thereof, and such other Person shall thereupon become vested with all of the
benefits in respect thereof granted to the Collateral Agent or such Buyer, as
the case may be, herein or otherwise. None of the rights or obligations of any
Guarantor hereunder may be assigned or otherwise transferred without the prior
written consent of each Buyer.

 

(f)           This Guaranty reflects the entire understanding of the transaction
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, entered into before the date hereof.

 

(g)           Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.

 

(h)           This Guaranty may be executed by each party hereto on a separate
counterpart, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one agreement. Delivery of an
executed counterpart by facsimile or other method of electronic transmission
shall be equally effective as delivery of an original executed counterpart.

 

(i)           This Guaranty shall be governed by and construed in accordance
with the law of the State of New York applicable to contracts made and to be
performed therein without regard to conflict of law principles.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



 

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.

 



  ENER-CORE POWER, INC.,
a delaware corporation         By:     Name: Alain J. Castro   Title: Chief
Executive Officer



 

 

Address for Notices: 

      9400 Toledo Way   Irvine, California 92618   Attention: Mr. Domonic J.
Carney   Facsimile: (949) 616-3399   Email: DJ.Carney@ener-core.com



 



 

 

 

 

FORM OF FIRST AMENDMENT TO

GUARANTY

 

THIS FIRST AMENDMENT TO GUARANTY (this “Amendment”) is made and entered into as
of May 7, 2015 by and between Ener-Core Power, Inc., a Delaware corporation (the
“Guarantor”) and the undersigned, and, in accordance with the terms hereof,
amends that certain Guaranty, dated as of April 23, 2015 (the “Guaranty”), made
by the Guarantor, in favor of the “Buyers” party to that certain Securities
Purchase Agreement, dated as of April 22, 2015, by and among Ener-Core, Inc., a
Nevada corporation, and the investors listed on the Schedule of Buyers attached
thereto. Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to such terms in the Guaranty.

 

RECITALS

 

WHEREAS, pursuant to Section 12(b) of the Guaranty, no amendment or waiver of
any provision of this Guaranty shall in any event be effective unless the same
shall be in writing and signed by each Guarantor and each Buyer;

 

WHEREAS, any amendment effected in accordance with Section 12(b) shall be
effective only in the specific instance and for the specific purpose for which
given;

 

WHEREAS, the undersigned constitute a Guarantor and a Buyer pursuant to the
Guaranty;

 

WHEREAS, in order to clarify the terms and recitals of the Guaranty, the
Guarantor and Buyers desire to enter into this subsequent Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

ARTICLE I


AMENDMENTS TO THE GUARANTY

 

Section 1.1        The following paragraph shall amend and restate the first
paragraph under the WITNESSETH section of the Guaranty in its entirety:

 

“WHEREAS, Ener-Core, Inc., a Nevada corporation (the “Company”), and each party
listed as a "Buyer" on the Schedule of Buyers (each a “April 2015 Buyer”, and
collectively, the “April 2015 Buyers”) attached to that certain Securities
Purchase Agreement dated April 23, 2015 (as amended, restated or modified from
time to time, the “April 2015 SPA”) are parties to the April 2015 SPA, pursuant
to which, among other things, the April 2015 Buyers purchased from the Company
certain senior secured convertible “Notes” (as defined in the April 2015 SPA)
(collectively, the “April 2015 Notes”);”

 



 

 

 

Section 1.2         The following paragraphs shall be added immediately after
the first paragraph under the WITNESSETH section of the Guaranty:

 

“WHEREAS, the Company and each party listed as a "Buyer" on the Schedule of
Buyers (each a “May 2015 Buyer”, and collectively, the “May 2015 Buyers”)
attached to that certain Securities Purchase Agreement dated May 6, 2015 (as
amended, restated or modified from time to time, the “May 2015 SPA”) are parties
to the May 2015 SPA, pursuant to which, among other things, the May 2015 Buyers
shall purchase from the Company certain senior secured convertible "Notes" (as
defined in the May 2015 SPA) (collectively, the “May 2015 Notes”).”

 

“WHEREAS, (a) each of the April 2015 Buyers and the May 2015 Buyers are
hereinafter referred to individually as a “Buyer” and collectively, the
“Buyers”, (b) the April 2015 Notes and the May 2015 Notes are hereinafter
referred to collectively as the “Notes”, (c) the April 2015 SPA and the May 2015
SPA are hereinafter referred to collectively as the “Securities Purchase
Agreement”, and (d) collectively, the (1) April 2015 SPA, the April 2015 Notes
and each of the other agreements entered into by the parties thereto in
connection with the transactions contemplated by the April 2015 SPA, and (2) the
May 2015 SPA, the May 2015 Notes and each of the other agreements entered into
by the parties thereto in connection with the transactions contemplated by the
May 2015 SPA, are hereinafter referred to as the “Combined Transaction
Documents”.”

 

Section 1.3       The following paragraph shall amend and restate the third
paragraph under the WITNESSETH section of the Guaranty in its entirety:

 

“WHEREAS, pursuant to a Pledge and Security Agreement dated April 23, 2015 (as
amended, restated or otherwise modified from time to time, the "Security
Agreement"), the Company and the Guarantors have granted to Empery Tax
Efficient, LP, as collateral agent for the Buyers (in such capacity, the
"Collateral Agent"), a security interest in and lien on selected assets to
secure their respective obligations under this Guaranty, the Securities Purchase
Agreement, the Notes and the other Transaction Documents; and

 



 

 

 

Section 1.4         All references to the term “Transaction Documents” in the
Guaranty shall be stricken and replaced by the term “Combined Transaction
Documents”.

 

ARTICLE II
MISCELLANEOUS

 

Section 2.1        Effect of this Amendment. This Amendment shall form a part of
the Guaranty for all purposes, and each party thereto and hereto shall be bound
hereby. From and after the execution of this Amendment by the parties hereto,
any reference to the Guaranty shall be deemed a reference to the Guaranty as
amended hereby. This Amendment shall be deemed to be in full force and effect
only from and after both the execution of this Amendment by the parties hereto
and the execution of one or more agreements substantially identical to this
First Amendment to Guaranty by the Company and each of the other April 2015
Buyers. Except as specifically amended as set forth herein, each term and
condition of the Guaranty shall continue in full force and effect.

 

Section 2.2        Entire Agreement. This Amendment, together with the Guaranty,
contains the entire agreement of the parties and supersedes any prior or
contemporaneous written or oral agreements between them concerning the subject
matter of this Amendment.

 

Section 2.3         Governing Law. This Amendment shall be governed by the
internal law of the State of New York.

 

Section 2.4         Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment may be executed by fax or electronic mail, in
PDF format, and no party hereto may contest this Amendment’s validity solely
because a signature was faxed or otherwise sent electronically.

 

[Signature Pages Follow]

 



 

 

 

IN WITNESS WHEREOF, each Guarantor has caused this First Amendment to Guaranty
to be executed by its respective duly authorized officer, as of the date first
above written.

 



 



  ENER-CORE POWER, INC.,
a delaware corporation         By:     Name: Alain J. Castro   Title: Chief
Executive Officer



 

 

Address for Notices: 

      9400 Toledo Way   Irvine, California 92618   Attention: Mr. Domonic J.
Carney   Facsimile: (949) 616-3399   Email: DJ.Carney@ener-core.com

 



 

 

 

IN WITNESS WHEREOF, each Guarantor has caused this First Amendment to Guaranty
to be executed by its respective duly authorized officer, as of the date first
above written.

 

  BUYER:         By:       Name:     Title:

 



 

 

 

Exhibit D

 

Form of Pledge and Security Agreement** and the Security Agreement Amendment***

 

 

 

 

 

 

 

 

 

**See Exhibit 10.2 filed to our current report on Form 8-K filed with the SEC on
April 23, 2015.

***See Exhibit 10.3 filed to this current report on Form 8-K.

 



 

 

 

Exhibit E

 

Form of Irrevocable Transfer Agent Instructions

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

TRANSFER AGENT INSTRUCTIONS

ENER-CORE, INC.

May 7, 2015

VStock Transfer, LLC.

18 Lafayette Place

Woodmere, New York 11598
Telephone: (212) 828-8436

Facsimile: (646) 536-3179

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of May
7, 2015 (the "Agreement"), by and among Ener-Core, Inc., a Nevada corporation
(the "Company"), and the investors named on the Schedule of Buyers attached
thereto (collectively, the "Holders"), pursuant to which the Company is issuing
to the Holders (i) senior secured notes (the "Notes"), which are convertible
into shares of the common stock of the Company, par value $0.0001 per share (the
"Common Stock") and (ii) warrants (the "Warrants"), which are exercisable to
purchase shares of Common Stock.

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):

 

(i) to issue shares of Common Stock upon conversion of the Notes (the
"Conversion Shares") to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Conversion Notice, in
the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon; and

 

(ii) to issue shares of Common Stock upon exercise of the Warrants (the "Warrant
Shares") to or upon the order of a Holder from time to time upon delivery to you
of a properly completed and duly executed Exercise Notice, in the form attached
hereto as Exhibit II, which has been acknowledged by the Company as indicated by
the signature of a duly authorized officer of the Company thereon.

 



 

 

 

You acknowledge and agree that so long as you have previously received written
confirmation from the Company's legal counsel that sales of the Conversion
Shares and/or the Warrant Shares may be made in conformity with Rule 144 under
the 1933 Act ("Rule 144"), then within three (3) business days of your receipt
of a notice of transfer, Conversion Notice or Exercise Notice, you shall issue
the certificates representing the Conversion Shares and/or the Warrant Shares,
as applicable, registered in the names of such transferees, and such
certificates shall not bear any legend restricting transfer of the Conversion
Shares and/or the Warrant Shares thereby and should not be subject to any
stop-transfer restriction; provided, however, that if such Conversion Shares and
Warrant Shares are not able to be sold under Rule 144, then the certificates for
such Conversion Shares and/or Warrant Shares shall bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

[Remainder of page left blank intentionally. Signatures follow.]

 



 

 

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact our Chief Financial Officer, Domonic J.
Carney, at (949) 616-3321.

 



  Very truly yours,       ENER-CORE POWER, INC.
        By:     Name: Alain J. Castro   Title:   Chief Executive Officer

 

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

 

this _____ day of May, 2015

 



VSTOCK TRANSFER, llC         By:     Name:     Title:  

 

Enclosures

 



 

 

 

EXHIBIT I

 

ENER-CORE, inc.

 

CONVERSION NOTICE

 

Reference is made to the Senior Secured Note (the "Note") issued to the
undersigned by Ener-Core, Inc., a Nevada corporation (the "Company"). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value $0.0001 per share (the "Common
Stock") of the Company, as of the date specified below.

 

 

 

Date of Conversion:       Aggregate Conversion Amount to be converted:      
Please confirm the following information:   Conversion Price:       Number of
shares of Common Stock to be issued:       Please issue the Common Stock into
which the Note is being converted in the following name and to the following
address:   Issue to:               Facsimile Number and Electronic Mail:      
Authorization:       By:   Title:   Dated:       Account Number:   (if
electronic book entry transfer)       Transaction Code Number:    (if electronic
book entry transfer)   Installment Amounts to be reduced and amount of
reduction: ___________________________  

 



 

 



 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs VStock
Transfer to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated May ___, 2015 from the
Company and acknowledged and agreed to by VStock Transfer.

  



  ENER-CORE, INC.           By:________________________________     Name:    
Title:  



 



 

 

 

EXHIBIT II

  

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

 

WARRANT TO PURCHASE COMMON STOCK

 

Ener-core, inc.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock ("Warrant Shares") of Ener-Core, Inc., a Nevada
corporation (the "Company"), evidenced by the attached Warrant to Purchase
Common Stock (the "Warrant"). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

  

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

____________ a "Cash Exercise" with respect to _________________ Warrant Shares;
and/or

 



____________ a "Cashless Exercise" with respect to _______________ Warrant
Shares.



 

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

 

Date: _______________ __, ______

 

                                                                        



Name of Registered Holder

  

By:                                                                         

Name: 

Title:

 



 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs VStock
Transfer to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated May 7, 2015 from the
Company and acknowledged and agreed to by VStock Transfer.

 



  ENER-CORE, INC.           By:________________________________     Name:    
Title:  



 

 



 

 

 

Exhibit F

 

Form of Opinion of Company Counsel

 

 





 

 



 



FORM OF LEGAL OPINION

 

May __, 2015

 

TO:Empery Tax Efficient, LP, as Collateral Agent

 

and

 

The buyers of senior secured notes and common stock purchase warrants of
Ener-Core, Inc., pursuant to the Securities Purchase Agreement dated as of May
__, 2015, by and among Ener-Core, Inc. and the buyers set forth therein.

 

Ladies and Gentlemen:

 

We have acted as counsel to Ener-Core, Inc., a Nevada corporation (the
“Company”) and Ener-Core Power, Inc., a Delaware corporation (the “Subsidiary”),
in connection with the offer and sale by the Company of its senior secured notes
(the “Notes”), and warrants (“Warrants”) to purchase shares of its common stock,
par value $0.0001 per share (“Common Stock”), to the buyers (the “Buyers”) in
the amounts set forth in the Schedule of Buyers attached to the Securities
Purchase Agreement dated as of May __, 2015 (the “Purchase Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Purchase Agreement.

 

In giving this opinion, we have examined:

 

(a)The Purchase Agreement;     (b)The Notes (as issued pursuant to the Purchase
Agreement on May __, 2015);     (c)The Warrants (as issued pursuant to the
Purchase Agreement on May __, 2015);     (d)The First Amendment to the Guaranty
dated May __, 2015 (the “Guaranty Amendment”);     (e)The Guaranty dated April
23, 2015, made by the Subsidiary in favor of and for the benefit of the Buyers
(the “Guaranty” and as amended by the Guaranty Amendment, the “Amended
Guaranty”);     (f)The First Amendment to the Security Agreement dated May __,
2015 (the “Security Agreement Amendment”);     (g)The Pledge and Security
Agreement dated April 23, 2015, made by the Company in favor of the Collateral
Agent for the benefit of the Buyers (the “Security Agreement” and as amended by
the Security Agreement Amendment, the “Amended Security Agreement”);

 



 

 

May __, 2015

Page 2

 

(h)The First Amendment to the Securities Purchase Agreement dated May __, 2015
by and among the Company and the April 2015 Required Holders (the “April 2015
SPA Amendment”);     (i)The Securities Purchase Agreement dated April 22, 2015
by and among the Company and the April 2015 Buyers (the “April 2015 SPA” and as
amended by the April 2015 SPA Amendment, the “Amended April 2015 SPA”);    
(j)The Uniform Commercial Code (“UCC”) financing statements attached hereto as
Exhibit A naming the Company and the Subsidiary as Debtor and the Collateral
Agent as secured party with respect to the Collateral pledged by the Company
pursuant to the Security Agreement, filed with the Secretary of State of the
State of Nevada and the State of Delaware (the “Financing Statements”);    
(k)The Perfection Certificate dated May __, 2015 executed by the Company for the
benefit of Buyers and the Collateral Agent;     (l)Articles of Incorporation of
the Company, as amended (the “Articles”);     (m)Bylaws of the Company, as
amended;     (n)Written Consent of the Company’s Board of Directors approving
the Agreements and the transactions thereunder;     (o)Certificate of
Incorporation of the Subsidiary, as amended (the “Certificate”);     (p)Bylaws
of the Subsidiary, as amended;     (q)Written Consent of the Subsidiary’s Board
of Directors approving the Agreements of which the Subsidiary is a party and the
transactions thereunder; and     (r)A Back-up Officer’s Certificate executed by
the Company as of May __, 2015, covering various factual matters as to which the
opinions herein relate (the “Opinion Certificate”).

 

Items (a) through (i) are sometimes hereinafter referred to collectively as the
“Agreements”.

 

We have also examined such other matters of law, and originals or copies of such
other documents, corporate records and other materials, that we consider
relevant for purposes of this opinion. In giving this opinion, we have assumed,
with your permission, the genuineness of all signatures, the legal capacity of
natural persons and the authenticity and completeness of all documents we have
examined. As to questions of fact relevant to this opinion, with your permission
and without any independent investigation or verification, we have relied upon,
and assumed the accuracy of, the representations and warranties of each party in
the Agreements and have relied upon certificates of officers of the Company and
written statements of certain public officials which we consider necessary or
advisable for the purpose of rendering this opinion.

 



 

 

May __, 2015

Page 3

 

For purposes of this opinion, we are assuming that the Buyers have all requisite
power and authority, and have taken any and all necessary corporate, partnership
or limited liability company action, to execute and deliver the Agreements, and
we are assuming that the representations and warranties made by the Buyers in
the Agreements and pursuant thereto are true and correct. We are also assuming
that the Buyers have purchased the Notes and Warrants for value, in good faith
and without notice of any adverse claims within the meaning of the UCC in effect
in the State of Delaware (“Delaware UCC”) and that there are no other extrinsic
agreements or understandings among the parties to the Agreements that would
modify or otherwise interpret the terms thereof. We also have assumed, with your
permission and without any independent verification, compliance by each party to
the Agreements with its agreements in the respective Agreements, and that each
of the Agreements constitutes the legal, valid and binding obligation of each
party to it (other than the Company and the Subsidiary) and is enforceable
against each such party in accordance with its terms.

 

We note that some of the Agreements provide that they are to be governed by the
law of the State of New York. Except with respect to those portions of the
Agreements that are governed by the Delaware General Corporation Law, our
opinions regarding the validity, binding effect, and enforceability of the
Agreements are given as though each of the Agreements were governed by the
internal laws of the State of California. We call your attention to the fact
that the Company is incorporated in the State of Nevada and the Subsidiary is
incorporated in the State of Delaware and that the Company and the Subsidiary
may hold assets in foreign countries and own securities of companies organized
under the laws of foreign jurisdictions. For purposes of this opinion, we have
assumed with your permission that the laws of the State of Nevada are identical
to those of the State of California. We render no opinion with regard to the
applicability of any foreign laws. We express no opinion except to the extent
that Article 9 of the Delaware UCC governs the creation or perfection of the
security interests referred to in this opinion.

 

As used in this opinion, the expression “to our knowledge”, “known to us” or
similar language with reference to matters of fact means that, after an
examination of documents made available to us by the Company, and after
inquiries of officers of the Company, but without any further independent
factual investigation, we find no reason to believe that the opinions expressed
herein are factually incorrect. When reference is made in this opinion to our
“knowledge” of certain matters or to matters “known to us”, it means the actual
present knowledge and conscious awareness of those matters by the attorneys at
our firm involved in acting as counsel to the Company. Except to the extent
expressly set forth herein, we have not undertaken any independent investigation
to determine the existence or absence of any fact, and no inference as to our
knowledge of the existence or absence of any fact should be drawn from our
representation of the Company or the rendering of the opinion set forth below.

 



 

 

May __, 2015

Page 4

 

Our opinion set forth in paragraph 1 below with respect to the Company is given
as of the date of, and is based solely upon, a Certificate of Good Standing from
the Secretary of State of Nevada dated April 30, 2015, and the State of
California dated April 29, 2015.

 

Our opinion set forth in paragraph 1 below with respect to the Subsidiary is
given as of the date of, and is based solely upon, a Certificate of Good
Standing from the Secretary of State of Delaware dated April 29, 2015, and the
State of California dated April 29, 2015.

 

For purposes of the opinions contained in paragraph 10 below, we have assumed
that each of the Company and the Subsidiary has rights in its personal property
collateral.

 

No opinion is being rendered (i) whether the properties described in any
security agreement are the properties and interests intended to be covered
thereby; (ii) the priority of any security interest; or (ii) with respect to a
security interest in collateral consisting of a debtor's rights under any rule
of law, statute or regulation, or contract, permit, license, franchise or other
agreement containing any term, that prohibits, restricts, or requires the
consent of any individual or entity (“Person”) to, the assignment or transfer
of, or creation, attachment, or perfection of, a security interest in any such
rights, and such prohibition or restriction has not been waived by, or such
consent obtained from, such Person, or such prohibition or restriction is not
ineffective pursuant to Sections 9-406 through 9-409 of the Delaware UCC.

 

In addition we call your attention to the following insofar as Article 9 of the
Delaware UCC is applicable:

 

(i)the effectiveness of financing statements generally lapses five years from
the date of filing unless a continuation statement is filed within six months
prior to such termination in accordance with Section 9-515;     (ii)Section
9-507(c) provides that if the name that a filed financing statement provides for
a debtor becomes insufficient as the name of the debtor under Section 9-503(a)
so that a filed financing statement becomes seriously misleading under Section
9-506, the filing is not effective to perfect a security interest in collateral
acquired by the debtor more than four months after such change unless an
amendment to the financing statement which renders the financing statement not
seriously misleading is filed before the expiration of that period;     (iii)if
the difference between the name of an original debtor and a new debtor that
acquires an interest in the collateral of the original debtor causes a filed
financing statement naming the original debtor to become seriously misleading
under Section 9-506, Section 9-508(b) provides that (i) the filing is effective
to perfect a security interest in collateral acquired by the new debtor before
and within the four months after the new debtor acquires such an interest, and
(ii) the filing is not effective to perfect a security interest in collateral
acquired more than four months after the new debtor acquires such an interest
unless an initial financing statement providing the name of the new debtor is
filed before the expiration of that time;

 



 

 

May __, 2015

Page 5

 

(iv)if collateral is transferred to a person that thereby becomes a debtor and
such person is located in another jurisdiction, Section 9-316 requires that a
new financing statement be filed in such new jurisdiction within one year after
such transfer of collateral to continue perfection of the security interest;

 

(v)if collateral is acquired by the debtor subject to a security interest
created by another person that was perfected at the time of such transfer, under
Section 9-325 the security interest in such collateral granted by the debtor may
be subordinate to the security interest in such collateral granted by such other
person;

 

(vi)if the location of a debtor changes to a jurisdiction in which a financing
statement has not been filed, Section 9-316 requires that a new financing
statement be filed in such new jurisdiction within four months after such change
to continue perfection of the security interest;

 

(vii)under certain circumstances described in Section 9-315, perfection of, and
the rights of a secured party to enforce a security interest in, proceeds of
collateral may be limited;

 

(viii)under certain circumstances, including those described in Sections 9-320,
9-323, 9-330, and 9-331, buyers of collateral may take such collateral free of a
perfected security interest;

 

(ix)Section 552 of the United States Bankruptcy Code (11 U.S.C. §552) limits the
extent to which property acquired by a debtor after the commencement of a case
under the Bankruptcy Code may be subject to a lien resulting from any security
agreement entered into by the debtor before the commencement of the case; and

 

(x)Section 9-301 provides that while a debtor is located in a jurisdiction, the
local law of that jurisdiction governs perfection, the effect of perfection or
nonperfection, and the priority of a security interest in collateral. Section
9-307(e) states that a registered organization that is organized under the law
of a state is located in that state. Section 9-102(71) provides that, a
“registered organization” means an organization organized solely under the law
of a single state or the United States and as to which the state or the United
States must maintain a public record showing the organization to have been
organized.

 

Based upon and subject to the foregoing and the comments and qualifications set
forth below, except as set forth in the schedules of exceptions to the
Agreements, if any, we are of the opinion that:

 

1. Each of the Company and the Subsidiary is an entity duly formed and validly
existing under the laws of the state of its formation and is in good standing
under such laws. Each of the Company and the Subsidiary has the requisite power
to own, lease and operate its properties and to conduct its business as
presently conducted. Each of the Company and the Subsidiary is duly qualified to
do business and is in good standing in each jurisdiction in which the Company
and the Subsidiary, respectively, conducts business.

 



 

 

May __, 2015

Page 6

 

2. The Company and the Subsidiary each has the requisite corporate power and
authority to execute, deliver and perform all of its obligations under the
Agreements to which it is a party, including, without limitation, the issuance
by the Company of the Notes, the Warrants, the Conversion Shares and the Warrant
Shares (each as defined in the Purchase Agreement), in accordance with the terms
thereof. The execution and delivery by each of the Company and the Subsidiary of
the Agreements to which it is party, and the consummation by it of the
transactions contemplated therein (including, without limitation, the issuance
and sale by the Company of the Notes and the Warrants), have been duly
authorized by the Company’s Board of Directors and by the Subsidiary’s Board of
Directors and no further consent or authorization of the Company or the
Subsidiary, the Company’s Board of Directors or the Subsidiary’s Board of
Directors, the Company’s shareholders or the Subsidiary’s stockholders is
required therefor. Each of the Company and the Subsidiary has duly executed and
delivered the Agreements to which it is party. Each of the Agreements
constitutes valid and binding agreements or obligations of the Company or the
Subsidiary to the extent that the Company or the Subsidiary is a party thereto,
enforceable against the Company or the Subsidiary in accordance with its terms.

 

3. The execution, delivery and performance by each of the Company and the
Subsidiary of the Agreements to which it is a party and the consummation by the
Company and the Subsidiary of the transactions contemplated thereby, including,
without limitation, the issuance by the Company of the Notes, the Warrants, the
Conversion Shares and the Warrant Shares, and the compliance by the Company and
the Subsidiary with the terms thereof (a) do not and will not result in a
violation of, or constitute a default (or an event which, with the giving of
notice or lapse of time or both, constitutes or would constitute a default)
under, or give rise to any right of termination, cancellation or acceleration
under, (i) the Articles or the Company’s Bylaws or the organizational documents
of the Subsidiary, (ii) any other agreement, note, lease, mortgage, deed or
other instrument to which the Company or the Subsidiary is a party or by which
the Company or the Subsidiary is bound or affected that has been publicly filed
by the Company (the “Publicly Filed Documents”) or (iii) any statute, law, rule
or regulation or any order, writ, injunction or decree of the United States or
the Principal Market applicable to the Company or the Subsidiary, and (b) do not
and will not result in or require the creation of any lien, security interest or
other charge or encumbrance (other than pursuant to the Agreements) upon or with
respect to any of their respective properties.

 

4. When so issued, the Notes, the Warrants, the Conversion Shares and the
Warrant Shares will be duly authorized and validly issued, fully paid and
nonassessable, and free of any and all liens and charges and preemptive or
similar rights contained in the Articles or Company’s Bylaws or any agreement,
note, lease, publicly filed mortgage deed or other instrument to which the
Company or the Subsidiary is a party or by which the Company or the Subsidiary
is bound that are Publicly Filed Documents. The Conversion Shares and the
Warrant Shares have been duly and validly authorized and reserved for issuance
by all proper corporate action.

 



 

 

May __, 2015

Page 7

 

5. As of the date hereof, the authorized share capital of the Company consists
of (i) 200,000,000 shares of Common Stock, par value $0.0001 per share, of which
as of the date hereof 123,193,755 shares are issued and outstanding, 21,000,000
shares are reserved for issuance pursuant to the Company’s share option and
purchase plans and 12,500,186 shares are issuable and reserved for issuance
pursuant to securities (other than the aforementioned options and the Warrants)
exercisable or exchangeable for, or convertible into, Common Stock, and (ii)
50,000,000 shares of preferred stock, none of which are issued and outstanding.
None of the Company’s share capital is subject to preemptive rights or other
rights of the shareholders of the Company pursuant to the Articles or the
Company’s Bylaws or pursuant to any agreement, note, lease, mortgage deed or
other instrument to which the Company is a party or by which the Company is
bound that is Publicly Filed Document. There are no securities or instruments of
the Company containing anti-dilution or similar provisions that will be
triggered by the issuance of the Notes, the Warrants, the Conversion Shares or
the Warrant Shares.

 

6. Subject to the accuracy of the representations and warranties made by the
Buyers in the Purchase Agreement, the offer and sale of the Notes and the
Warrants in accordance with the Purchase Agreement and the issuance and delivery
of the Conversion Shares and the Warrant Shares in accordance with the
Agreements constitute transactions exempt from the registration requirements of
the Securities Act of 1933, as amended (the “1933 Act”).

 

7. No authorization, approval, consent, filing or other order of any federal or
state governmental body, regulatory agency, self-regulatory organization or
stock exchange or market, or the shareholders of the Company or the equity
holders of the Subsidiary, or any court or to our knowledge, any third party, is
required to be obtained by the Company or the Subsidiary to enter into and
perform their respective obligations under the Agreements, or for the issuance
and sale by the Company of the Notes, the Warrants, the Conversion Shares or the
Warrant Shares in accordance with the Agreements or for the exercise of any
rights and remedies under any Agreements, except (i) the filing by the Company
of a Form D under Regulation D of the 1933 Act, (ii) the filing by the Company
of a Form 8-K pursuant to the 1934 Act, and (iii) any action necessary in order
to qualify the Notes, the Warrants, the Conversion Shares and the Warrant Shares
under applicable securities or "Blue Sky" laws of the states of the United
States.

 

8. To our knowledge, no action, suit, proceeding, inquiry or investigation
before or by any court, public board or body or any governmental agency or
self-regulatory organization is pending or threatened against the Company or the
Subsidiary or any of their properties or assets.

 

9. Neither the Company nor the Subsidiary is an “investment company” or any
entity controlled by an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.

 



 

 

May __, 2015

Page 8

 

10. The Amended Security Agreement creates a valid security interest in favor of
the Collateral Agent for the benefit of the Buyers and the April 2015 Buyers
(applied ratably to the Buyers and the April 2015 Buyers based on the aggregate
principal amount of outstanding Notes and April 2015 Notes, taken as a whole) in
the Collateral purported to be covered thereby as security for the obligations
purported to be secured thereby. Each Financing Statement filed in the states
set forth on Schedule A hereto (each, a “State”) as delivered to us by Buyers’
counsel was in appropriate form for filing, and upon filing in the offices of
the Secretary of State of the applicable State, resulted in the perfection of
the security interests in the Collateral covered by such Financing Statement to
the extent that such Collateral consists of the type of property in which a
security interest may be created under Article 9 of the Delaware UCC as
currently in effect and in which a security interest may be perfected by the
filing of a financing statement in Delaware.

 

11. The Company is the owner of the Pledged Shares (as defined in the Security
Agreement) in existence on the date hereof, free and clear of any Lien (as
defined in the Security Agreement) except for the Lien created by the Security
Agreement and except for Permitted Liens (as defined in the Security Agreement).
The Pledged Shares have been duly authorized and validly issued, are fully paid
and nonassessable and constitute 100% of the issued and outstanding shares of
share capital of the Subsidiary. The Collateral Agent shall have a perfected
security interest in the Pledged Shares represented by certificates described in
Schedule VIII of the Security Agreement upon delivery of such certificates to
the Collateral Agent in, and while located in, the State of New York, together
with undated stock powers duly endorsed in blank with respected thereto by an
effective endorsement.

 

The foregoing opinions are subject to the following comments and qualifications:

 

a. The enforceability of each of the Agreements to which it is a party against
the Company or the Subsidiary may be limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium and other
similar laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether enforcement is sought in equity or
at law), including, without limitation, principles regarding good faith and fair
dealing.

 

b. We express no opinion as to the enforceability of any provision:

 

(i)that provides for non-judicial foreclosure, forfeitures, prejudgment
remedies, self-help remedies, penalties, or liquidated damages to the extent the
same are construed to constitute penalties;

 

(ii)purports to establish or modify evidentiary standards (including without
limitation burden of proof);

 

(iii)constitutes provisions of any of the Agreements, including without
limitation, the Articles or the Certificate, exculpating a party from, or
indemnifying a party for (or entitling a party to contribution in a case
involving), its own negligence, gross negligence, willful misconduct or
violation of securities or other laws, to the extent the provisions thereof are
or may be subject to limitations of public policy and the effect of applicable
statutes (including without limitation the provisions of the Nevada Revised
Statutes or the General Corporation Law of Delaware), judicial decisions and
decisions, rulings or opinions of any governmental agency or authority
(including without limitation the Securities and Exchange Commission and the
California Department of Corporations);

 



 

 

May __, 2015

Page 9

 

(iv)relating to the availability of specific remedies or relief, or the release
or waiver of any remedies or rights or time periods in which claims are required
to be asserted;

 

(v)that allow cumulative remedies; or

 

(vi)relating to choice of law or forum

 

(vii)authorize the seizure or taking possession of collateral without notice or
the opportunity to be heard;

 

(viii)impose obligations for legal expenses, including attorney's fees;

 

(ix)waive trial by jury;

 

(x)permit a party to setoff against accounts or other property prior to the
maturity of an obligation or without regard to the adequacy of any collateral
for any obligation;

 

(xi)restrict access to legal or equitable remedies;

 

(xii)grant exclusive jurisdiction in any court;

 

(xiii)waive personal service in connection with any judicial process;

 

(xiv)establish by agreement between the parties, the time at which and the
circumstances pursuant to which, a party is entitled to have a judgment entered
in connection with any judicial process;

 

(xv)evidence a party's consent to the appointment of a receiver and waive notice
of any application therefor;

 

(xvi)permit a party to bring suit or take actions to protect property not owned
by such party or restrain the enforcement or compliance with governmental
enactments binding on the owner of such property deemed by such party to be
prejudicial to such party's interests;

 

(xvii)limit the amount of interest, fees and other charges payable under the
Agreements (such as so-called “usury savings clauses”) or otherwise restrict the
enforceability of certain of the remedial provisions of the Agreements; or

 



 

 

May __, 2015

Page 10

 

(xviii)waive or release any claims, rights or liens for unmatured claims or
rights that a party may have, or other claims, rights or liens that a party is
not authorized to waive or release, or any provision purporting to waive any
requirement of a lien, or the perfection of that lien, as a condition to a
party's enforcement of its rights any collateral securing any party's
obligations under the Agreements.

 

c. We express no opinion as to compliance with the anti-fraud provisions of
applicable securities laws.

 

d. We are members of the Bar of the State of California and other than the
Delaware General Corporation Law and Delaware UCC, we are not expressing any
opinion as to any matter relating to the laws of any jurisdiction other than the
federal laws of the United States of America and the laws of the State of
California.

 

e. This opinion is qualified by the limitations imposed by statutes and
principles of law and equity that provide that certain covenants and provisions
of agreements are unenforceable where such covenants are unreasonable,
unconscionable or contrary to public policy or where enforcement of such
covenants or provisions under the circumstances would violate the enforcing
party’s implied covenant of good faith and fair dealing.

 

This opinion is addressed to you and is solely for your benefit and only in
connection with the transactions contemplated by the Agreements. This opinion
may not be relied upon by you for any other purpose or furnished to, circulated,
quoted or relied upon by any other person, firm or corporation for any purpose
without our prior written consent.

 



  Very truly yours,       LKP Global law llp        

 



 

 

 

EXHIBIT A

 

(UCC Financing Statements)

 

 

 

 

 

 

 

 

 



 

Exhibit G

 

Form of Secretary’s Certificate

  

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

ENER-CORE, INC.


SECRETARY’S CERTIFICATE

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Ener-Core, Inc., a Nevada corporation (the "Company"), and
that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of May ___, 2015, by and among the Company and the investors
listed on the Schedule of Buyers attached thereto (the "Securities Purchase
Agreement"), and further certifies in his official capacity, in the name and on
behalf of the Company, the items set forth below. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement.

 

(i)            Attached hereto as Exhibit A is a true, correct and complete copy
of the unanimous written consent of the Board of Directors of the Company, dated
May ___, 2015. The resolutions contained in Exhibit A have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect.

 

(ii)           Attached hereto as Exhibit B is a true, correct and complete copy
of the Articles of Incorporation of the Company, together with any and all
amendments thereto, and no action has been taken to further amend, modify or
repeal such Articles of Incorporation, the same being in full force and effect
in the attached form as of the date hereof.

 

(iii)          Attached hereto as Exhibit C is a true, correct and complete copy
of the Bylaws of the Company and any and all amendments thereto, and no action
has been taken to further amend, modify or repeal such Bylaws, the same being in
full force and effect in the attached form as of the date hereof.

 

(iv)          Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

Name   Position  

Signature



          Alain J. Castro   Chief Executive Officer   _________________________

 

(v)           Attached hereto as Exhibit D is a true, correct and complete copy
of the unanimous written consent of the Board of Directors of Ener-Core Power,
Inc. (the "Subsidiary"), dated May ___, 2015. The resolutions contained in
Exhibit D have not in any way been amended, modified, revoked or rescinded, have
been in full force and effect since their adoption to and including the date
hereof and are now in full force and effect.

 



 

 

 

(vi)          Attached hereto as Exhibit E is a true, correct and complete copy
of the Certificate of Incorporation of the Subsidiary, together with any and all
amendments thereto, and no action has been taken to further amend, modify or
repeal such Certificate of Incorporation, the same being in full force and
effect in the attached form as of the date hereof.

 

(vii)         Attached hereto as Exhibit F is a true, correct and complete copy
of the Bylaws of the Subsidiary and any and all amendments thereto, and no
action has been taken to further amend, modify or repeal such Bylaws, the same
being in full force and effect in the attached form as of the date hereof.

 

(viii)        Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign each of
the Transaction Documents of which the Subsidiary is a party on behalf of the
Subsidiary, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 



Name   Position  

Signature



          Alain J. Castro   Chief Executive Officer   _________________________



 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of May ___,
2015.

 

____________________________________

Domonic J. Carney

Secretary

 

I, Alain Castro, Chief Executive Officer, hereby certify that Domonic J. Carney
is the duly elected, qualified and acting Secretary of the Company and that the
signature set forth above is his true signature.

 

_______________________________________

Alain Castro

Chief Executive Officer

 



 

 

 



EXHIBIT A

 

Resolutions of the Company’s Board of Directors

 

 

 

 

EXHIBIT B

 

Articles of Incorporation of the Company

 

 

 

 

EXHIBIT C

 

Bylaws of the Company

 



 

 

 

EXHIBIT D

 

Resolutions of the Subsidiary’s Board of Directors

 

 

 

 

EXHIBIT E

 

Articles of Incorporation of the Subsidiary

 

 

 

 

EXHIBIT F

 

Bylaws of the Subsidiary

 

 

 

 

Exhibit H

 

Form of Officer’s Certificate

 

 

 

 

Ener-core, INC.

OFFICER'S CERTIFICATE

 

The undersigned Chief Executive Officer of Ener-Core, Inc., a Nevada corporation
(the "Company"), hereby represents, warrants and certifies to the Buyers (as
defined below), pursuant to Section 7(vii) of the Agreement (as defined below),
as follows:

 

1.The representations and warranties of the Company set forth in Section 3 of
the Securities Purchase Agreement, dated as of May ___, 2015 (the "Agreement"),
among the Company and the investors identified on the Schedule of Buyers
attached to the Agreement (the "Buyers"), are true and correct in all respects
as of the date hereof (except for representations and warranties that speak as
of a specific date, which are true and correct as of such specified date).

 

2.The Company has performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents (as
defined in the Agreement) to be performed, satisfied and complied with by the
Company as of the date hereof.

 

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate on May ___,
2015.

 



      Name: Alain Castro   Title:  Chief Executive Officer

 

 

 

 

Exhibit I

  





FORM OF LOCK UP AGREEMENT

 

ENER-CORE, INC.

 

April __, 2015

 

Ener-Core, Inc.

9400 Toledo Way
Irvine, California 92618

 

Re:    Ener-Core, Inc. - Lock-Up Agreement

 

Dear Sirs:

 

This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the "Purchase Agreement"), dated as of April 22,
2015 (the "Subscription Date") by and among Ener-Core, Inc. (the "Company") and
the investors party thereto (the "Buyers"), with respect to the issuance of (i)
senior secured notes of the Company (the "Notes") pursuant to which shares of
the Company's common stock, par value $0.0001 per share (the "Common Stock") may
be issued and (ii) warrants (the "Warrants") which Warrants will be exercisable
to purchase Common Stock. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Purchase
Agreement.

 

In order to induce the Buyers to enter into the Purchase Agreement, the
undersigned agrees that, commencing on the date of pricing of the first
underwritten public offering by the Company occurring after the date here and
ending on the date that is ninety days after the consummation of such
underwritten public offering (the "Lock-Up Period"), the undersigned will not,
and will cause all affiliates (as defined in Rule 144 promulgated under the
Securities Act of 1933, as amended) ("affiliates") of the undersigned or any
person in privity with the undersigned or any affiliate of the undersigned not
to, (i) sell, offer to sell, contract or agree to sell, hypothecate, pledge,
grant any option to purchase, make any short sale or otherwise dispose of or
agree to dispose of, directly or indirectly, any shares of Common Stock or
Common Stock Equivalents, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities and Exchange Act of 1934, as amended and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to any shares of Common Stock or Common Stock Equivalents owned
directly by the undersigned (including holding as a custodian) or with respect
to which the undersigned has beneficial ownership within the rules and
regulations of the Securities and Exchange Commission (collectively, the
"Undersigned's Shares"), or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any of the Undersigned's Shares, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of shares of
Common Stock or other securities, in cash or otherwise, (iii) make any demand
for or exercise any right or cause to be filed a registration statement,
including any amendments thereto, with respect to the registration of any shares
of Common Stock or Common Stock Equivalents or (iv) publicly disclose the
intention to do any of the foregoing. As used herein, (x) "Convertible
Securities" means any stock or securities (other than Options) convertible into
or exercisable or exchangeable for shares of Common Stock, (y) "Options" means
any rights, warrants or options to subscribe for or purchase Common Stock or
Convertible Securities and (z) "Common Stock Equivalents" means, collectively,
Options and Convertible Securities.

 



 

 

 

The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person in privity with the undersigned
or any affiliate of the undersigned, from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned's Shares even if the
Undersigned's Shares would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include, without limitation,
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned's
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned's Shares.

 

Notwithstanding the foregoing, the undersigned may transfer the Undersigned's
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value. For
purposes of this Lock-Up Agreement, "immediate family" shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
The undersigned now has, and, except as contemplated by the immediately
preceding sentence, for the duration of this Lock-Up Agreement will have, good
and marketable title to the Undersigned's Shares, free and clear of all liens,
encumbrances, and claims whatsoever. The undersigned also agrees and consents to
the entry of stop transfer instructions with the Company's transfer agent (the
"Transfer Agent") and registrar against the transfer of the Undersigned's Shares
except in compliance with the foregoing restrictions.

 

The undersigned hereby represents and warrants to the Company that it is an
"affiliate" (as such term is defined in Rule 144 promulgated under the
Securities Act of 1933, as amended) of the Company and acknowledges and agrees
that it is subject to the restrictions on sales applicable to affiliates of an
issuer under Rule 144, including without limitation, the limitations on the
amount of securities to be sold under Rule 144(e). The undersigned also
acknowledges and agrees that any purchaser or transferee of any securities from
the undersigned, while the undersigned is an affiliate of the Company (other
than sales by the undersigned in compliance with Rule 144), will receive
"restricted securities" (as such term is defined under Rule 144(a)). The
undersigned further covenants and agrees that regardless of whether or not the
undersigned remains an "affiliate" of the Company, at all times during the six
month period beginning on the date hereof, that it will treat all sales of
securities under Rule 144 as if the undersigned was and is an "affiliate" of the
Company, including limiting the amount of securities to be sold to that
permitted under Rule 144(e), regardless of whether or not Rule 144(e) is
applicable to the undersigned at the time of any such sale.

 

In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.

 



 

 

 

The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Purchase Agreement and that the Company shall
be entitled to specific performance of the undersigned's obligations hereunder.
The undersigned hereby represents that the undersigned has the power and
authority to execute, deliver and perform this Lock-Up Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Purchase Agreement.

 

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned's heirs, legal
representatives, successors, and assigns.

 

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

 

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction's choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

 

[Remainder of page intentionally left blank]

 



 

 

 



  Very truly yours,           Exact Name of Shareholder           Authorized
Signature           Title

 



Agreed to and Acknowledged:         ENER-CORE, INC.         By:      
Name:  Alain J. Castro     Title: Chief Executive Officer  

 

 

 

 

DISCLOSURE SCHEDULES TO SECURITIES PURCHASE AGREEMENT

 

(Note: Capitalized terms used herein and not otherwise defined shall have the
definitions ascribed to such terms in the Securities Purchase Agreement.)

 

Schedule 3(a)

(Subsidiaries)

 

Ener-Core Power, Inc., a Delaware corporation

 

Schedule 3(j)

(SEC Documents)

 

On August 14, 2013, the Company failed to file its Form 10-Q filing for the
quarter ended June 30, 2013 on time and failed to file an extension for its Form
10-Q filing on August 15, 2013. The Company resolved the filing delinquency by
filing a Form 12b-25 on August 16, 2013 and completed its Form 10-Q filing on
August 19, 2013.

 

Schedule 3(k)

(Material Adverse Change/Development since December 31, 2014)

 

None, except as noted below:

 

On March 24, 2015 the Company reduced the exercise price of warrants (the “April
2014 Warrants”) for the purchase of up to 4,097,015 issued in April 2014 from
$0.50 per share to $0.11 per share. On April 2, 2015, the Company entered in an
Exchange Agreement (the “Exchange Agreement”) with each holder of the April 2014
Warrants (the “April 2014 Investors”) whereby the Company agreed to issue an
aggregate 3,687,316 shares of the Company’s common stock in exchange for the
cancellation of all of the April 2014 Warrants (the “Warrant Exchange”). The
completion of the delivery of the Exchange Shares and the closing of the Warrant
Exchange occurred on April 17, 2015. See also our Current Report on Form 8-K
filed with the Securities and Exchange Commission (“SEC”) on April 7, 2015 and
Exhibit 10.1 thereto and our Current Report on Form 8-K filed with the SEC on
April 17, 2015. The Exchange Shares to be issued are subject to certain lockup
provisions until the earlier of 60 days after April 17, 2015, or the date that
the weighted average price of the Company’s common stock equals or exceeds $0.30
per share for ten consecutive trading days. See also Exhibit 10.2 to the Form
8-K filed April 7, 2015 with the Securities and Exchange Commission for
additional details on the lock up provisions.

 

On March 25, 2015 the Company increased the shares available for issuance under
the Company’s 2013 Equity Incentive Award Plan to 21,000,000 shares from
14,000,000 shares.

 



 

 

 

As disclosed in the Company’s current report on Form 8-K filed with the
Securities and Exchange Commission on April 23, 2015 (the “April Form 8-K”), on
April 22, 2015, the Company entered into a Securities Purchase Agreement
(“Purchase Agreement”) with seven accredited investors (the “April Investors”).
At the closing of the transactions contemplated under the Purchase Agreement
(the “April 2015 Financing”), which occurred on April 23, 2015 (the “April
Closing”), the Company sold and issued to the April Investors, the Company’s
senior secured promissory notes with an aggregate principal amount of $3,100,000
(the “Notes”) and warrants to purchase up to 6,813,186 shares of the Company’s
common stock (the “Warrants”).  The material terms and conditions of the
Purchase Agreement, Notes and Warrants are further described in the April Form
8-K and the exhibits thereto.

 

On May 1, 2015, the Company entered into a Securities Purchase Agreement and
Registration Rights Agreement with thirty accredited investors (“May 2015
Investors”). At the closing, which occurred on the same day (the “May 2015
Closing”), the Company sold to the May 2015 Investors an aggregate of 5,400,000
shares (the “Shares”) of the registrant’s common stock, at a per share purchase
price of $0.15 per share. At the Closing, the Company received gross proceeds of
approximately $810,000 from the sale of the Shares. The material terms and
conditions of the Securities Purchase Agreement and Registration Rights
Agreement are further described in the Company’s current report on Form 8-K
filed with the Securities Exchange Commission on May 1, 2015.

 

Schedule 3(m)

(Regulatory Permits)

 

On August 14, 2013, the Company failed to file its Form 10-Q filing for the
quarter ended June 30, 2013 and failed to file an extension for its Form 10-Q
filing on August 15, 2013. The Company resolved the filing delinquency by filing
a Form 12b-25 on August 16, 2013 and completed its Form 10-Q filing on August
19, 2013. The Company did not receive a notice relating to its trading
eligibility for the one day of delinquency.

 

Schedule 3(p)

(Transactions with Affiliates)

 

None.

 

Schedule 3(q)

(Equity Capitalization)

 

(i)Capital stock subject to preemptive or similar rights, liens or encumbrances

 

None.

 



 

 

 

(ii)Outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries

 

On April 2, 2015 the Company and the holders of the April 2014 Warrants (the
“April 2014 Investors”) entered in Exchange Agreements pursuant to which the
Company agreed to issue an aggregate 3,687,316 shares of the Company’s Common
Stock to the April 2014 Investors in exchange for the cancellation of all of the
April 2014 Warrants. The exchange was completed on April 17, 2015.

 

As described more fully in Schedules 3(k) and 3(r), at the April Closing of the
April 2015 Financing, the Company sold and issued to the April Investors, Notes
with an aggregate principal amount of $3,100,000 and Warrants to purchase up to
6,813,186 shares of the Company’s common stock. In addition, as of the May 2015
Closing, the Company sold and issued to the May 2015 Investors, 5,400,000 shares
of the Company’s common stock for the total aggregate amount of $810,000.

 

The figures below are shown after the completion of the exchange on April 17,
2015, the closing of the April 2015 Financing on April 23, 2015 and the closing
of the May 2015 Closing on May 1, 2015.

 

The Company has 123,193,755 shares of Common Stock outstanding.

 

The Company has 13,973,051 options granted to purchase a like number of common
shares with exercise prices ranging between $0.15 and $0.48 per share out of a
total 2013 Equity Incentive Award Plan pool of 21,000,000.

 

The Company has 12,500,186 warrants outstanding with exercise prices ranging
from $0.25 per share to $1.00 per share as described more fully in the SEC
Documents.

 

(iii)Outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound

 

As described more fully in Schedules 3(k) and 3(r), at the Closing of the April
2015 Financing, the Company sold and issued to the Investors, Notes with an
aggregate principal amount of $3,100,000 and Warrants to purchase up to
6,813,186 shares of the Company’s common stock.

 



 

 

 

The Company leases certain assets, primarily computer equipment under agreements
expiring in 2017. The total amount of the Capital leases is approximately
$55,000.

 

The Company leases office and research locations under operating leases which
expires December 31, 2016 for the office location and January 1, 2025 for our
research location. Combined monthly rent is $27,500.

 

The Company expects to enter into a material credit facility so as to deliver a
$2.1 million performance bond for the benefit of Dresser-Rand Company
(“Dresser-Rand”).

 

The Company expects to enter into up to $1 million of Capital Lease financing
over the next 6 months to finance R&D related equipment and prototypes

 

The Company expects to enter into a material operating lease to rent a
Dresser-Rand turbine in order to build a prototype.

 

(iv)Financing statements securing obligations in any material amounts, either
singly or in the aggregate, filed in connection with the Company or any of its
Subsidiaries

 

(1)UCC Financing Statement (“UCC1”) filed on April 24, 2015 with the Delaware
Department of State (Filing # 2015 1761583) – Debtor: Ener-Core Power, Inc. and
Secured Party: Empery Tax Efficient, LP as Collateral Agent. Collateral: All
assets of Debtor; provided, that the Collateral shall not include the Excluded
Assets (as defined in the Pledge and Security Agreement dated as of April 22,
2015, by and among Ener-Core, Inc., Ener-Core Power, Inc. and Empery Tax
Efficient, LP, in its capacity as collateral agent, as amended from time to
time).

 

(2)UCC1 filed on April 24, 2014 with the State of Nevada’s Secretary of State
(Document Filing # 201510675-4) – Debtor: Ener-Core, Inc. and Secured Party:
Empery Tax Efficient, LP as Collateral Agent. Collateral: All assets of Debtor;
provided, that the Collateral shall not include the Excluded Assets (as defined
in the Pledge and Security Agreement dated as of April 22, 2015, by and among
Ener-Core, Inc., Ener-Core Power, Inc. and Empery Tax Efficient, LP, in its
capacity as collateral agent, as amended from time to time).

 

(v)Agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act
(except pursuant to the Registration Rights Agreement)

 

(1)Registration Rights Agreement dated as of April 22, 2013, whereby the Company
is obligated to register 6,613,530 shares of its common stock. The registration
statement for such shares has been filed and declared effective (SEC File No.
333-192612).

 



 

 

 

(2)Registration Rights Agreement dated as of August 24, 2013, whereby the
Company is obligated to register 413,334 shares of its common stock. The
registration statement for such shares has been filed and declared effective
(SEC File No. 333-192612).

 

(3)Letter Agreement dated as of April 27, 2013, between Flex Power Generation,
Inc. (now Ener-Core Power, Inc.) and Roth, granting registration rights to
shares underlying warrants issued to Roth. The registration statement for such
shares has been filed and declared effective (SEC File No. 333-192612).

 

(4)Letter Agreement dated as of October 28, 2013, between Ener-Core Power Inc.
and Colorado, granting registration rights to shares underlying warrants issued
to Colorado. The registration statement for such shares has been filed and
declared effective (SEC File No. 333-192612).

 

(5)Registration Rights Agreement dated as of November 18, 2013, whereby the
Company is obligated to register 1,500,000 shares of its common stock. The
registration statement for such shares has been filed and declared effective
(SEC File No. 333-196046)

 

(6)Letter Agreement dated as of October 25, 2013, between Ener-Core Power Inc.
and Merriman, granting registration rights to 120,000 shares underlying warrants
issued to Merriman. The registration statement for such shares has been filed
and declared effective (SEC File No. 333-196046).

 

(7)Registration Rights Agreement dated as of April 16, 2014, whereby the company
is obligated to register 23,378,502 shares of its common stock. The registration
statement for such shares has been filed and declared effective (SEC File No.
333-196046)

 

(8)Registration Rights Agreement dated as of September 22, 2014, whereby the
Company is obligated to register up to 26,666,667 shares of its common stock.
The registration statement for 25,719,984 shares has been filed and declared
effective (SEC File No. 333-199553). The remaining shares were issued to
insiders who waived their registration rights.

 

(9)Warrants issued in December 2014 to Rufus Dufus LLC, Dylana Dreams, LLC,
Island Pickle, LLC and Pilly Boy, LLC contain piggyback registration rights for
an aggregate 1,923,078 shares issuable upon exercise of such warrants for
registration in the Company’s next available registration statement under the
Securities Act unless registration would cause the Company undue harm or is
prohibited by securities laws, rules or regulations.

 



 

 

 

(10)Registration Rights Agreement dated as of May 1, 2015, whereby the Company
granted piggyback registration rights to the May 2015 Investors in connection
with the Shares issued pursuant to the May 2015 Closing on subsequent
registration statements filed by Company (except for registration statements on
Form S-8, Form S-4 or similar or successor forms, and registrations on any form
that does not include substantially the same information as would be required to
be included in a registration statement covering the sale of the Shares).

 

(vi)Outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries

 

(1)Secured Secured Notes dated April 23, 2015, issued in connection with the
April 2015 Financing as described more fully in Schedule 3(k) and Schedule 3(r)
and see also the Company’s Current Report Form 8-K filed with the SEC on April
23, 2015 and in the exhibits thereto in connection with the April 2015
Financing.

 

(vii)Securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities

 

None

 

(viii)Stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement

 

None

 

(ix)Liabilities or obligations required to be disclosed in the SEC Documents but
not so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company's or any of its Subsidiary's' respective businesses and
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect

 

None

 



 

 

 

Schedule 3(r)

(Indebtedness and Other Contracts)

 

(i)Outstanding indebtedness, including (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services, including, without limitation, "capital leases" in
accordance with GAAP (other than trade payables entered into in the ordinary
course of business consistent with past practice), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above

 

Capital Leases Payable

 

Capital leases payable consisted of the following as of December 31, 2014: 

 

   December 31, 2014   December 31, 2013  Capital lease payable to De Lange
Landon secured by forklift, 10.0% interest, due on October 1, 2018, monthly
payment of $451.50.  $17,000   $20,000  Capital lease payable to Dell Computers
secured by computer equipment, 15.09% interest, due on November 16, 2016,
monthly payment of $592.   12,000    17,000  Capital lease payable to Dell
Computers secured by computer equipment, 15.09% interest, due on December 15,
2016, monthly payment of $590.   8,000    -  Capital lease payable to Dell
Computers secured by computer equipment, 15.09% interest, due on January 3,
2017, monthly payment of $405.   8,000    -  Total capital leases   49,000  
 37,000 

 

The Company entered into additional capital leases totaling $13,680 payable to
Dell Computers in January, 2015.

 

The Company is obligated to enter into a performance bond of $2,100,000 (the
“Bond”) payable for the benefit of Dresser-Rand in order to secure performance
on delivery of two Power Oxidizer units. The Bond is required within 45 days of
the placement of an order for the Power Oxidizer units.

 

Pursuant to the Exchange Agreement, the Company granted the April 2014 Investors
a right of first refusal to participate in any future sale of the Company’s
equity or equity equivalent securities on a pro rata basis up to 50% of the
securities offered in such sale, from the closing date of the Warrant Exchange
(April 17, 2015) until April 16, 2016 except for a registered underwritten
public offering. In the event that the Company engages in a registered
underwritten public offering of its common stock and the offering price per
share in such registered offering is more than 85% of the closing sale price of
the registrant’s common stock on the date of pricing of such offering, then the
participation right shall be 20% of the securities offered in such registered
offering. Such participation rights are also more fully described in our Current
Report on Form 8-K filed with the SEC April 7, 2015 and in Section 4(b)(xvii) of
the form of Exchange Agreement attached as Exhibit 10.1 to such Current Report.

 



 

 

 

As described more fully in Schedule 3(m), at the April Closing of the April 2015
Financing, the Company sold and issued to the Investors, Notes with an aggregate
principal amount of $3,100,000 and Warrants to purchase up to 6,813,186 shares
of the Company’s common stock. The Notes mature on April 23, 2017 and bear an
interest rate of 12.00% per annum (which increases to 18% in the event of
default) payable monthly in cash. The Notes are secured by a guaranty by our
subsidiary Ener-Core Power, Inc. (“ECP”) as well as current and future assets of
the registrant and ECP (excluding certain intellectual property assets) pursuant
to that certain Pledge and Security Agreement dated April 23, 2015 entered into
by the Company for the benefit of the Investors. In addition, the Note holders
have the following rights:

 

  ● The Notes are convertible under limited circumstances consisting solely of
any time following an event of default under the terms of the Note (an "Event of
Default Conversion Period") or during the period from the consummation of a
Qualified Public Offering and continuing for thirty (30) days thereafter (a "QPO
Conversion Period"). During an Event of Default Conversion Period, each holder
is entitled to convert any portion of the outstanding principal on their Note,
plus any accrued and unpaid interest and applicable late payment charges with
respect to such principal (collectively, a “Conversion Amount”) into shares of
the registrant’s common stock. During a QPO Conversion Period, each holder is
entitled to convert up to 50% of their outstanding principal, and accrued and
unpaid interest into common stock. The conversion rate shall be determined by
dividing (1) the Conversion Amount by (2) a conversion price which shall be: (A)
during an Event of Default Conversion Period, a price per share equal to 85% of
the arithmetic average of the five (5) lowest weighted average prices of the
Common Stock during the fifteen (15) consecutive trading day period ending on
the trading day immediately preceding the applicable conversion date, (B) as of
any conversion date occurring during a QPO Conversion Period, a price per share
equal to the offering price to the public of the Common Stock offered for sale
by the registrant in such Qualified Public Offering and (C) as to any conversion
date occurring during a Conversion Period that is both an Event of Default
Conversion Period and a QPO Conversion Period, the lower of (x) the price set
forth in clause (A) and (y) the price set forth in clause (B). In addition,
during a QPO Conversion Period, if the registrant issues any securities of the
registrant directly or indirectly convertible, exchangeable or exercisable into
Common Stock in connection with a Qualified Public Offering (“QPO Derivative
Securities”), each holder, automatically and without having to pay any
additional consideration to the registrant, shall receive the same number of QPO
Derivative Securities per share of Common Stock receivable upon such conversion
as was received by the holders in the applicable Qualified Public Offering.
However, in any case, the registrant shall not be permitted to effect any
conversion if, following such conversion, a holder would beneficially own more
than 9.99% of the shares of Common Stock after giving effect to such conversion.

 



 

 

 

  ● Each holder may require the registrant to redeem the Notes at a price equal
to 115% of the Conversion Amount being redeemed (a) upon the registrant’s
default under the Notes, or (b) if the registrant enters into a merger or
consolidation, or sell or assign all or substantially all of its assets. In
addition, at any time from and after October 23, 2016, each holder shall have
the right, in its sole and absolute discretion, at any time or times, to require
that the registrant redeem all or any portion of the Conversion Amount of their
Note then outstanding at price equal to 100% of the Conversion Amount of the
portion of the Note being redeemed.

 

At any time after the issuance of the Notes, other than (i) at any time during
which an event of default has occurred and is continuing or (ii) from the time
the registrant publicly announces a Qualified Public Offering through and
including the date that is thirty (30) days immediately following the
consummation of such Qualified Public Offering, the registrant has the right to
redeem all or any portion of the Conversion Amount then remaining under the
Notes (a “Company Optional Redemption”); provided, that the aggregate Conversion
Amount under Notes being redeemed shall be at least $500,000, or such lesser
amount that is then outstanding under the Notes. The conversion price for such
Company Optional Redemption shall be a price equal to 100% of the Conversion
Amount of the Notes being redeemed. See also the Company’s Current Report Form
8-K filed with the SEC on April 23, 2015 and in the exhibits thereto in
connection with the April 2015 Financing.

 

The Company expects to enter into up to $1 million of additional secured
financings within the next 12 months consisting of approximately $500,000 of
capital lease financing for the Company’s multi-fuel test facility under
construction and approximately $500,000 of secured financing for the 1.75MW
power station prototype under development with Dresser-Rand.

 

(ii)Violation of any contract, agreement or instrument, the violation of which,
or default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect

 

None

 

(iii)Violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect

 

None

 

(iv)Any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect

 

None

 



 

 

 



Schedule 3(s)

(Litigation)

 

None

 

Schedule 3(w)

(Intellectual Property Rights)

 

(i)All patents owned by the Company and its Subsidiaries

 

Country Name  Application Number  Application Title  File Date  Issue Date 
Patent Number  USA  12/050,734  Oxidizing Fuel  3/18/2008  3/18/2014 
 8,671,658  USA  12/288,238  Managing Leaks in a Gas Turbine System  10/17/2008 
3/12/2013   8,393,160  USA  12/330,151  Oxidizing Fuel in Multiple Operating
Modes  12/8/2008  4/22/2014   8,701,413  USA  12/772,622  Distributing Fuel Flow
in a Reaction Chamber  5/3/2010         USA  09/713,574  Method for Collection
and Use of Low-Level Methane Emissions  11/14/2000  5/28/2002   6,393,821  USA 
12/870,021  Heating a Reaction Chamber  8/27/2010  1/7/2014   8,621,869  PCT 
PCT/US12/46112  Speed Controls for Turbine  7/10/2012         USA  13/289,989 
Controls for Multi-Combustor Turbine with Gradual Oxidizer  11/4/2011        
USA  13/289,996  Multi-Combustor Turbine with Gradual Oxidizer  11/4/2011    
    USA  13/115,910  Integrated Gasifier Power Plant  5/25/2011         USA 
13/048,796  Processing Fuel and Water  3/15/2011  11/25/2014   8,893,468  PCT 
PCT/US11/28547  Processing Fuel and Water  3/15/2011         USA  13/115,902 
Gasifier Power Plant with Management of Wastes  5/25/2011         PCT 
PCT/US2011/037,974  Gasifier Power Plant with Management of Wastes  5/25/2011 
       China  200980155514.1  Method of Operating a Fuel Oxidizer in Multiple
Operating Modes and Fuel Oxidizer System  7/27/2011        

 



 

 

 



Country Name  Application Number  Application Title  File Date  Issue Date 
Patent Number  EPO  09764677.2  Method of Operating a Fuel Oxidizer in Multiple
Operating Modes and Fuel Oxidizer System  6/27/2011  8/20/2014   2,370,681 
India  09764677.2  Method of Operating a Fuel Oxidizer in Multiple Operating
Modes and Fuel Oxidizer System  6/7/2011         Japan  2011-540778  Oxidizing
Fuel in Multiple Operating Modes  12/1/2009  13-Dec-13   5,428,102  South Korea 
2011-7015389  Method of Operating a Fuel Oxidizer in Multiple Operating Modes
and Fuel Oxidizer System  7/4/2011  8/23/2013   10-1301454  Russia 
2011126266.0  Method of Operating a Fuel Oxidizer in Multiple Operating Modes
and Fuel Oxidizer System  12/1/2009  3/20/2014   2,509,904  USA  13/417,129 
Gradual Oxidation with Heat Transfer  3/9/2012         USA  13/417,140  Gradual
Oxidation with Heat Transfer  3/9/2012         USA  13/417,142  Gradual
Oxidation with Heat Transfer  3/9/2012         USA  13/417,149  Gradual
Oxidation with Heat Control  3/9/2012         USA  13/417,027  Gradual Oxidation
with Heat Control  3/9/2012         USA  13/417,050  Gradual Oxidation with Heat
Control  3/9/2012         USA  13/417,095  Gradual Oxidation with Heat Control 
3/9/2012         USA  13/417,105  Gradual Oxidation with Heat Control  3/9/2012 
       USA  13/417,134  Gradual Oxidation with Heat Control  3/9/2012        
USA  13/417,060  Gradual Oxidation with Heat Exchange Media  3/9/2012        
USA  13/417,074  Gradual Oxidation with Reciprocating Engine  3/9/2012 
9/30/2014   8,844,473  USA  13/417,083  Gradual Oxidation with Reciprocating
Engine  3/9/2012  3/18/2014   8,671,917 

 



 

 

 



Country Name  Application Number  Application Title  File Date  Issue Date 
Patent Number  USA  13/417,090  Gradual Oxidation with Flue Gas  3/9/2012    
    USA  13/417,162  Staged Gradual Oxidation  3/9/2012  8/19/2014   8,807,989 
USA  13/417,164  Staged Gradual Oxidation  3/9/2012         USA  13/417,165 
Hyrbid Gradual Oxidation  3/9/2012         USA  13/417,167  Gradual Oxidation
Below Flameout Temperature  3/9/2012         USA  13/417,094  Gradual Oxidation
with Adiabatic Temperature Above Flameout Temperature  3/9/2012         USA 
13/417,100  Gradual Oxidation Below Flameout Temperature  3/9/2012  3/17/2015 
 8,980,192  USA  13/417,110  Gradual Oxidation with Adiabatic Temperature Above
Flameout Temperature  3/9/2012  1/6/2015   8,926,917  USA  13/417,048  Gradual
Oxidation with Gradual Oxidizer Warmer  3/9/2012         USA  13/417,122 
Gradual Oxidation and Autoignition Temperature Controls  3/9/2012         USA 
13/417,125  Gradual Oxidation and Autoignition Temperature Controls  3/9/2012 
       USA  13/417,132  Gradual Oxidation and Multiple Flow Paths  3/9/2012    
    USA  13/417,130  Gradual Oxidation and Multiple Flow Paths  3/9/2012 
3/17/2015   8,980,193  PCT  PCT/US12/46115  Multi-Combustor Turbine  7/10/2012 
       EPO  PCT/US2011/028547 / 11756873.3  Processing Fuel and Water 
9/14/2012         PCT  PCT/US13/30024  Gradual Oxidation with Heat Transfer 
3/8/2013         EPO  PCT/US2011/037974 / 11866252.7  Gasifier Power Plant and
Management of Wastes  12/16/2013         Japan  PCT/US2011/037974 / 2014-512805 
Gasifier Power Plant and Management of Wastes  3/20/2014         China   No.
201180070736.0  Gasifier Power Plant and Management of Wastes  11/8/2013        
Russia  2013157525  Gasifier Power Plant and Management of Wastes  12/24/2013 
      

 



 

 

 



Country Name  Application Number  Application Title  File Date  Issue Date 
Patent Number  USA  14/217,106  Oxidizing Fuel  3/17/2014         USA 
14/221,216  Oxidizing Fuel in Multiple Operating Modes  3/20/2014         EPO 
PCT/US2012/046112 / 12845461.8  Controls for Multi-Combustor Turbine  5/23/2014 
       Russia  2014120545  Controls for Multi-Combustor Turbine  5/21/2014    
    EPO  12846778.4  Multi-Combustor Turbine  5/28/2014         Australia 
2013229851  Gradual Oxidation with Heat Transfer  9/27/2014         Brazil 
BR1120140222525  Gradual Oxidation with Heat Transfer  9/9/2014         Canada 
2866824  Gradual Oxidation with Heat Transfer  9/5/2014         China 
2.01378E+13  Gradual Oxidation with Heat Transfer  11/6/2014         EPO 
12757916.5  Gradual Oxidation with Heat Transfer  10/2/2014         India 
7127/CHENP/2014  Gradual Oxidation with Heat Transfer  9/25/2014         Japan 
2014-561169  Gradual Oxidation with Heat Transfer  9/5/2014         South Korea 
2014-7028417  Gradual Oxidation with Heat Transfer  10/8/2014         Russia 
2014140734  Gradual Oxidation with Heat Transfer  10/8/2014        

 

(i)Terminated/expired Intellectual Property Rights

 

None.

 

Schedule 3(bb)

(Internal Accounting and Disclosure Controls)

 

As of December 31, 2014, the Company’s management, under the supervision and
with the participation of its Chief Executive Officer and Chief Financial
Officer, performed an evaluation of the effectiveness of its disclosure controls
and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities
Exchange Act of 1934).

 



 

 

 

Based on such evaluation, the disclosure controls and procedures of the Company
and the Subsidiary as of December 31, 2014 were ineffective at the reasonable
assurance level due to the following material weaknesses in internal control
over financial reporting:

 

1.We do not have written documentation of our internal control policies and
procedures.  Management evaluated the impact of our failure to have written
documentation of our internal controls and procedures on our assessment of our
disclosure controls and procedures and has concluded that the control deficiency
that resulted, represented a material weakness.

 

2.We do not have sufficient segregation of duties within accounting functions,
which is a basic internal control.  Due to our size and nature, segregation of
all conflicting duties may not always be possible and may not be economically
feasible. However, to the extent possible, the initiation of transactions, the
custody of assets and the recording of transactions should be performed by
separate individuals.  Management evaluated the impact of our failure to have
segregation of duties on our assessment of our disclosure controls and
procedures and has concluded that the control deficiency that resulted,
represented a material weakness.

 

3.For the year ending December 31, 2014 we did not have accounting and finance
staff with sufficient technical accounting training and experience capable to
manage and process the Company’s derivative equity accounting including stock
options and warrants.  In addition, the Company had 100% turnover during the
year of accounting and finance management and staff.  This turnover resulted in
periods of time where there was insufficient review of internal and external
reports and proof of key internal controls. Management evaluated the impact of
our failure to have inadequate technical accounting experience, coupled with the
turnover, on our assessment of our disclosure controls and procedures and has
concluded that the control deficiency that resulted, represented a material
weakness.

 

4.For the year ending December 31, 2014 we did not have a majority of our
Directors considered to be independent Directors.  Until December 1, 2014, we
had a majority of our Board of Directors considered to the not
independent.  Between December 1, 2014 and December 31, 2014 our Board was split
evenly between independent Directors and non-independent Directors.  Management
evaluated the impact of our failure to have a fully independent Board of
Directors, on our assessment of our disclosure controls and procedures and has
concluded that the control deficiency that resulted, represented a material
weakness.

 

5.For the year ending December 31, 2014, our audit committee consisted of the
Chairman of the committee only.  Management evaluated the impact of our failure
to have an adequate audit committee and an internal audit function on our
assessment of our disclosure controls and procedures and has concluded that the
control deficiency that resulted, represented a material weakness.

 

6.For the year ending December 31, 2014, management concluded that the Company’s
management information systems and information technology internal control
design was deficient because the potential for unauthorized access to certain
information systems and software applications existed during 2014 in several
departments, including corporate accounting. Additionally, certain key controls
for maintaining the overall integrity of systems and data processing were not
properly designed and operating effectively. These deficiencies increased the
likelihood of potential material errors in our financial reporting

 



 

 

 

Schedule 3(dd)

(Ranking of Notes)

 

(1) Senior Secured Notes issued pursuant to the April 2015 Financing (as
described more fully above in Schedule 3(r)), which shall be pari passu in
ranking with the Notes issued pursuant to the Securities Purchase Agreement
attached hereto that is to be entered into by Company with the Buyers in this
transaction.

 

(2) Capital Leases Payable

 

Schedule 4(d)

(Use of Proceeds)

 

Working Capital.

General Corporate purposes

Collateral for Dresser-Rand Bond (if required).

 

Schedule 4(v)

(Pledges of Intellectual Property Rights)

 

List of current commercial development agreements:

 

1.         Commercial License Agreement, as amended, with Dresser-Rand Company,
a New York general Partnership” dated November 14, 2014.

 

Schedule 7(viii)

(Lock Up Agreements)

 

Sail Exit Partners, LLC

Sail Venture Management, LLC

Sail Venture Partners II, LLC

 



 





 

